


EXHIBIT 10y.
[bmslogo201510k.jpg]
PERFORMANCE SHARE UNITS AGREEMENT
Under the Bristol-Myers Squibb Company
2012 Stock Award and Incentive Plan
2016-2018 Performance Share Units Award
BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation (the “Company”), has
granted to you the Performance Share Units (“Performance Share Units”) specified
in the Grant Summary located on the Stock Plan Administrator’s website, which is
incorporated into this Performance Share Units Agreement (the “Agreement”) and
deemed to be a part hereof. This award is subject in all respects to the terms,
definitions and provisions of the 2012 Stock Award and Incentive Plan (the
“Plan”) adopted by the Company. Capitalized terms used in this Agreement that
are not specifically defined herein shall have the meanings ascribed to such
terms in the Plan.


Award Date: March 10, 2016
Service Period: March 10, 2016 to March 10, 2019
Performance Period: January 1, 2016 to December 31, 2018
Total Shareholder Return (“TSR”) Measurement Period: March 10, 2016 to February
28, 2019
Performance Goals: The Performance Goals are included in Exhibit A attached
hereto.
Minimum Performance Condition: If you have been designated a Covered Employee
for 2016, then a required condition in order for you to vest in Performance
Share Units will be that the Minimum Performance Condition has been achieved (in
addition to achievement of the Performance Goals). The Minimum Performance
Condition is included in Exhibit A attached hereto.
Vesting: The Performance Share Units will vest on March 10, 2019, subject to the
performance conditions described in Section 4 and Exhibit A hereto, and subject
to earlier vesting at the times indicated in Sections 6 (including in connection
with certain terminations following a Change in Control) and 8.
Settlement: Vested Performance Share Units will be settled by delivery of one
share of the Company’s Common Stock, $0.10 par value per share (“Shares”), for
each Performance Share Unit being settled. Settlement shall occur at the time
specified in Sections 4 and 6 hereof, as applicable.



1.
PERFORMANCE SHARE UNITS AWARD

The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (the “Committee”) has granted to you an award of
Performance Share Units as designated herein subject to the terms, conditions
and restrictions set forth in this Agreement. The target number of Performance
Share Units and the kind of shares deliverable in settlement, the calculation of
total revenues (net of foreign exchange) and non-GAAP operating margin, and
other terms and conditions of the Performance Share Units are subject to
adjustment in accordance with Section 11 hereof and Plan Section 11(c).

1

--------------------------------------------------------------------------------




2.
CONSIDERATION

As consideration for grant of this award, you shall remain in the employ of the
Company and/or its subsidiaries or affiliates for the entire Service Period or
such lesser period as the Committee shall determine in its sole discretion, and
no Performance Share Units shall be payable until after the completion of such
Service Period or lesser period of employment by you (except as set forth in
Sections 6 and 8 hereof, as applicable). In addition, you shall remain in
compliance with the covenants set forth in Section 10 hereof for the applicable
periods specified therein.
3.
MINIMUM PERFORMANCE CONDITION AND PERFORMANCE GOALS

The Minimum Performance Condition and the Performance Goals are specified on the
cover page of this Agreement and Exhibit A hereto.
4.
DETERMINATION OF PERFORMANCE SHARE UNITS VESTED; FORFEITURES; SETTLEMENT

Except as otherwise set forth in this Agreement, Performance Share Units shall
be subject to the restrictions and conditions set forth herein during the period
from the Award Date until the date such Performance Share Unit has become vested
and non-forfeitable (the “Restricted Period”). Between February 28, 2019 and
March 10, 2019, the Committee shall determine and certify the Company’s actual
performance in relation to the (i) established Minimum Performance Condition, if
applicable, and (ii) the established Performance Goals for the Performance
Period and the TSR Measurement Period. The Committee shall certify these results
in writing in accordance with Plan Section 7(c). Between February 28, 2019 and
March 10, 2019, the Committee shall determine and certify the extent to which
Performance Share Units are deemed vested on the basis of the foregoing,
provided, however, that, in the case of clause (ii) above, the Committee may
exercise its discretion (reserved under Plan Sections 7(a) and 7(b)(v)) to
reduce the amount of Performance Share Units deemed eligible for vesting in its
assessment of performance in relation to Performance Goals, or in light of other
considerations the Committee deems relevant. Any Performance Share Units that
are not, based on the Committee’s determination, deemed eligible for vesting by
performance during the Performance Period and the TSR Measurement Period (or
deemed to be vested in connection with a termination of employment under
Sections 6 and 8 below), including Performance Share Units that had been
potentially eligible for vesting by performance in excess of the actual
performance levels achieved, shall be canceled and forfeited.
Vesting of the Performance Share Units is conditioned upon you remaining
employed by the Company or a subsidiary of the Company during the entire Service
Period, except as set forth in Sections 6 and 8 of this Agreement. If, before
the end of the Service Period, you are no longer an employee of the Company, its
subsidiaries or an affiliate of the Company, any Performance Share Units that
have not been vested and which cannot thereafter be vested under Sections 6 or 8
shall be canceled and forfeited.
In certain termination events as specified in Sections 6 and 8 and in connection
with a long-term Disability (as defined in Section 7), you will be entitled to
vesting of a prorated portion of the Performance Share Units awarded. The
formula for determining the prorated portion to which you are entitled can be
found in the pro rata summaries for equity awards on the Company’s Stock Plan
Administrator’s website.
The number of Performance Share Units vested shall be rounded to the nearest
whole Performance Share Unit, unless otherwise determined by the Company
officers responsible for day-to-day administration of the Plan.

2

--------------------------------------------------------------------------------




Performance Share Units that vest after the end of the Service Period shall be
settled promptly, and in any event within 60 days of the vesting date, by
delivery of one Share for each Performance Share Unit being settled. Performance
Share Units that become vested under Sections 6(a), 6(b), 6(c), 6(d) or 8 shall
be settled at the times specified therein; provided, however, that settlement of
Performance Share Units under Sections 6(a), (b), (c) or (d) shall be subject to
the applicable provisions of Plan Section 11(k). (Note: Plan Section 11(k) could
apply if settlement is triggered by a Change in Control or a termination
following a Change in Control). Until Shares are delivered to you in settlement
of Performance Share Units, you shall have none of the rights of a stockholder
of the Company with respect to the Shares issuable in settlement of the
Performance Share Units, including the right to vote the shares and receive
distributions.
5.
NONTRANSFERABILITY OF PERFORMANCE SHARE UNITS

During the Restricted Period and any further period prior to settlement of your
Performance Share Units, you may not sell, transfer, pledge or assign any of the
Performance Share Units or your rights relating thereto. If you attempt to
assign your rights under this Agreement in violation of the provisions herein,
the Company’s obligation to settle Performance Share Units or otherwise make
payments shall terminate.


6.
RETIREMENT AND OTHER TERMINATIONS (EXCLUDING DEATH)

(a) Retirement. In the event of your Retirement prior to settlement of the
Performance Share Units, you will be deemed vested in a prorated portion of the
Performance Share Units granted, provided that you have been employed by the
Company or a subsidiary of the Company for at least one year following the Award
Date and your employment has not been terminated by the Company or a subsidiary
of the Company for misconduct or other conduct deemed detrimental to the
interests of the Company or a subsidiary of the Company; provided, however, that
if you are only eligible for Retirement pursuant to Plan Section 2(x)(iii), and
you are employed in the United States or Puerto Rico at the time of your
Retirement, you shall be entitled to the pro rata vesting described in this
Section 6(a) only if you execute and do not revoke a release in favor of the
Company and its predecessors, successors, affiliates, subsidiaries, directors
and employees in a form satisfactory to the Company; if you revoke or fail to
execute the release, or your release fails to become effective and irrevocable
within 60 days of the date your employment terminates, you shall forfeit any
Performance Share Units that are unvested as of the date your employment
terminates. Any Performance Share Units deemed vested under this Section 6(a)
shall be settled at the earlier of (i) the date such Performance Share Units
would have settled if you had continued to be employed by the Company or a
subsidiary or affiliate, (ii) in the event of a Change in Control meeting the
conditions of Section 6(e)(ii), within 60 days following the date at which the
Committee determines (which determination shall be made within 15 days after the
Change in Control) the extent to which such Performance Share Units have been
deemed vested (subject to Section 6(e) below and Plan Section 11(k)), where the
achievement of the Performance Goals shall be determined in accordance with Plan
Section 9(a)(ii), or (iii) in the event of your death, within 60 days following
the later of (x) your death, or (y) the date upon which the Committee determines
the extent to which such Performance Share Units have been deemed vested in
accordance with Section 4 (in each case subject to Section 6(e) below and Plan
Section 11(k)). Following your Retirement, any Performance Share Units that have
not been deemed vested and which thereafter will not be deemed vested under this
Section 6(a) will be canceled and forfeited.
(b) Termination by the Company Not For Cause. In the event of your Termination
Not for Cause (as defined in Section 6(f)) by the Company or a subsidiary or
affiliate and not during the Protected Period following a Change in Control,
prior to vesting of Performance Share Units, you will be deemed vested in a
prorated portion of the Performance Share Units granted, provided that you have
been employed by the Company or a subsidiary of the Company for at least one
year following the Award Date; provided, however, that if you are not eligible
for Retirement, and you are employed in the United States or Puerto Rico at the
time of your Termination Not for Cause, you shall be entitled to the pro rata
vesting described in this Section

3

--------------------------------------------------------------------------------




6(b) only if you execute and do not revoke a release in favor of the Company and
its predecessors, successors, affiliates, subsidiaries, directors and employees
in a form satisfactory to the Company; if you revoke or fail to execute the
release, or your release fails to become effective and irrevocable within
60 days of the date your employment terminates, you shall forfeit any
Performance Share Units that are unvested as of the date your employment
terminates. Any Performance Share Units deemed vested under this Section 6(b)
shall be settled at the earlier of (i) the date such Performance Share Units
would have settled if you had continued to be employed by the Company or a
subsidiary or affiliate, (ii) in the event of a Change in Control meeting the
conditions of Section 6(e)(ii), within 60 days following the date at which the
Committee determines (which determination shall be made within 15 days after the
Change in Control) the extent to which such Performance Share Units have been
deemed vested (subject to Section 6(e) below and Plan Section 11(k)), where the
achievement of the Performance Goals shall be determined in accordance with Plan
Section 9(a)(ii), or (iii) in the event of your death, within 60 days following
the later of (x) your death, or (y) the date upon which the Committee determines
the extent to which such Performance Share Units have been deemed vested in
accordance with Section 4 (in each case, subject to Section 6(e) below and Plan
Section 11(k)). Following such Termination Not for Cause, any Performance Share
Units that have not been vested and which thereafter will not be deemed vested
under this Section 6(b) will be canceled and forfeited.
(c) Qualifying Termination Following a Change in Control. In the event that you
have a Qualifying Termination as defined in Plan Section 9(c) during the
Protected Period following a Change in Control, you will be deemed vested in a
prorated portion of the Performance Share Units granted. Upon a Qualifying
Termination, the achievement of the Performance Goals shall be determined in
accordance with Plan Section 9(a)(ii). Any of your Performance Share Units
deemed vested under this Section 6(c) shall be settled promptly following the
date at which the Committee determines the extent to which such Performance
Share Units have been vested (subject to Section 6(e) below and Plan
Section 11(k)). Upon your Qualifying Termination, any Performance Share Units
that have not been deemed vested under this Section 6(c) will be canceled and
forfeited.
(d) Other Terminations. If you cease to be an employee of the Company and its
subsidiaries and affiliates for any reason other than Retirement, Termination
Not for Cause, a Qualifying Termination within the Protected Period following a
Change in Control, or death, Performance Share Units granted herein that have
not become vested shall be canceled and forfeited and you shall have no right to
settlement of any portion of such Performance Share Units.
(e) Special Distribution Rules to Comply with Code Section 409A. The Performance
Share Units constitute a “deferral of compensation” under Section 409A of the
Internal Revenue Code (the “Code”), based on Internal Revenue Service
regulations and guidance in effect on the Award Date. As a result, the timing of
settlement of your Performance Share Units will be subject to applicable
limitations under Code Section 409A. Specifically, the Performance Share Units
will be subject to Plan Section 11(k), including the following restrictions on
settlement:
(i) Settlement of the Performance Share Units under Section 6(c) upon a
Qualifying Termination will be subject to the requirement that the termination
constitute a “separation from service” under Treas. Reg. § 1.409A-1(h), and
subject to the six-month delay rule under Plan Section 11(k)(i)(C)(2) if at the
time of separation from service you are a “Specified Employee”; provided that no
dividend or dividend equivalents will be paid, accrued or accumulated in respect
of the period during which settlement was delayed.
(ii) Settlement of the Performance Share Units under Sections 6(a) or 6(b) in
the event of a Change in Control will occur only if an event relating to the
Change in Control constitutes a change in ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning

4

--------------------------------------------------------------------------------




of Treas. Reg. § 1.409A-3(i)(5) and only if your Retirement under Section 6(a)
or Termination Not for Cause under Section 6(b) constitute a “separation from
service” under Treas. Reg. § 1.409A-1(h).
(f) Definition of “Termination Not for Cause.” For purposes of this Section 6, a
“Termination Not for Cause” means a termination initiated by the Company or a
subsidiary of the Company for reason other than willful misconduct, activity
deemed detrimental to the interests of the Company and its subsidiaries and
affiliates, or Disability (as defined in Section 7 below), provided that if you
are employed in the United States or Puerto Rico at the time of your Termination
Not for Cause, you execute and do not revoke a release in favor of the Company
and its predecessors, successors, affiliates, subsidiaries, directors and
employees in a form satisfactory to the Company by the applicable deadline
specified in Section 6(b).
(g) Determination of Termination Date. For purposes of the Performance Share
Units, your employment will be considered terminated as of the date you are no
longer actively providing services to the Company or one of its subsidiaries or
affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any), and
unless otherwise expressly provided in this Agreement or determined by the
Company, your right to vest in the Performance Share Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., your period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any); the Company shall have the exclusive discretion
to determine when you are no longer actively providing services for purposes of
your Performance Share Units (including whether you may still be considered to
be providing services while on a leave of absence).
(h) Release Procedure. In any case in which you are required to execute a
release as a condition to vesting and settlement of the Performance Share Units,
the applicable procedure shall be as specified under Plan Section 11(k)(v),
except that the deadline for complying with such condition shall be the period
provided in this Agreement.
7.
DISABILITY OF PARTICIPANT

For purposes of this Agreement, “Disability” or “Disabled” shall mean qualifying
for and receiving payments under a disability plan of the Company or any
subsidiary or affiliate either in the United States or in a jurisdiction outside
of the United States, and in jurisdictions outside of the United States shall
also include qualifying for and receiving payments under a mandatory or
universal disability plan or program managed or maintained by the government. If
you become Disabled, you will not be deemed to have terminated employment for
the period during which, under the applicable Disability pay plan of the Company
or a subsidiary or affiliate, you are deemed to be employed and continue to
receive Disability payments. However, no period of continued Disability shall
continue beyond 29 months for purposes of this Agreement, at which time you will
have considered to have separated from service in accordance with applicable
laws as more fully provided for herein and specifically in Section 6(e) above.
Upon the cessation of payments under such Disability pay plan, (i) if you return
to employment status with the Company or a subsidiary or affiliate, you will not
be deemed to have terminated employment, and (ii) if you do not return to such
employment status or are considered to have separated from service as noted
above, you will be deemed to have terminated employment at the date of cessation
of such Disability payments, with such termination treated for purposes of the
Performance Share Units as a Retirement, death, Termination Not for Cause or
voluntary termination based on your circumstances at the time of such
termination.

5

--------------------------------------------------------------------------------




8.
DEATH OF PARTICIPANT

In the event of your death while employed by the Company or a subsidiary of the
Company and prior to settlement of Performance Share Units, you will be deemed
vested in a prorated portion of Performance Share Units, provided that you have
been employed by the Company or a subsidiary of the Company for at least one
year following the Award Date. Your beneficiary shall be entitled to settlement
of any of your Performance Share Units that were deemed vested within 60 days
following the later of (x) your death, or (y) the date upon which the Committee
determines the extent to which such Performance Share Units have been deemed
vested in accordance with Section 4 (in each case, subject to Section 6(e) above
and Plan Section 11(k)). In the case of your death, any Performance Share Units
that have not been vested and thereafter will not be deemed vested under this
Section 8 will be canceled and forfeited.
9.
RESPONSIBILITY FOR TAXES

You acknowledge that, regardless of any action taken by the Company, any
subsidiary or affiliate of the Company, including your employer (“Employer”),
the ultimate liability for all income tax (including federal, state, local and
non-U.S. taxes), social security, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you or deemed by the Company or the Employer to be an
appropriate charge to you even if legally applicable to the Company or the
Employer (“Tax-Related Items”) is and remains your responsibility and may exceed
the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company, any subsidiary or affiliate and/or the Employer:
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Performance Share Units,
including the grant of the Performance Share Units, the vesting of Performance
Share Units, the conversion of the Performance Share Units into Shares or the
receipt of an equivalent cash payment, the subsequent sale of any Shares
acquired at settlement and the receipt of any dividends; and, (b) do not commit
to structure the terms of the grant or any aspect of the Performance Share Units
to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable event, you agree to make adequate arrangements
satisfactory to the Company or the Employer to satisfy all Tax-Related Items. In
this regard, by your acceptance of the Performance Share Units, you authorize
the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:
(a) withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or
(b) withholding from proceeds of the sale of Shares acquired upon settlement of
the Performance Share Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization without further consent); or
(c) withholding in Shares to be issued upon settlement of the Performance Share
Units;
provided, however, if you are a Section 16 officer of the Company under the
Securities Exchange Act of 1934, as amended, then the Company will withhold
Shares upon the relevant taxable or tax withholding event, as applicable, unless
the use of such withholding method is problematic under applicable tax or
securities law or has materially adverse accounting consequences, in which case,
the obligation for Tax-Related Items may be satisfied by one or a combination of
methods (a) and (b) above.

6

--------------------------------------------------------------------------------




Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
Performance Share Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.
Finally, you agree to pay to the Company or the Employer, including through
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer, any amount of Tax-Related Items that the Company or
the Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if you fail to comply with your obligations in connection
with the Tax-Related Items.
Notwithstanding anything in this Section 9 to the contrary, to avoid a
prohibited acceleration under Section 409A, if Shares subject to the Performance
Share Units will be sold on your behalf (or withheld) to satisfy any Tax-Related
Items arising prior to the date of settlement of the Performance Share Units for
any portion of the Performance Share Units that is considered nonqualified
deferred compensation subject to Section 409A, then the number of shares sold on
your behalf (or withheld) shall not exceed the number of shares that equals the
liability for Tax-Related Items.
10.
NON-COMPETITION AND NON-SOLICITATION AGREEMENT AND COMPANY RIGHT TO INJUNCTIVE
RELIEF, DAMAGES, RECISSION, FORFEITURE AND OTHER REMEDIES

You acknowledge that your continued employment with the Company or a subsidiary
of the Company and/or the grant of Performance Share Units pursuant to this
Agreement is sufficient consideration for this Agreement, including, without
limitation, all applicable restrictions imposed on you by this Section 10.
(a) Confidentiality Obligations and Agreement. By accepting this Award
Agreement, you agree and/or reaffirm the terms of all agreements related to
treatment of Confidential Information that you signed at the inception of or
during your employment, the terms of which are incorporated herein by reference.
This includes, but is not limited to, use or disclosure of any BMS Confidential
Information, Proprietary Information, or Trade Secrets to third parties.
Confidential Information, Proprietary Information, and Trade secrets include,
but are not limited to, any information gained in the course of your employment
with the Company that is marked as confidential or could reasonably be expected
to harm the Company if disclosed to third parties, including without limitation,
any information that could reasonably be expected to aid a competitor or
potential competitor in making inferences regarding the nature of the Company’s
business activities, where such inferences could reasonably be expected to allow
such competitor to compete more effectively with the Company. You agree that you
will not remove or disclose Company Confidential Information, Proprietary
Information or Trade Secrets. Unauthorized removal includes forwarding or
downloading confidential information to personal email or other electronic media
and/or copying the information to personal unencrypted thumb drives, cloud
storage or drop box. Immediately upon termination of your employment for any
reason, you will return to the Company all of the Company’s confidential and
other business materials that you have or that are in your possession or control
and all copies thereof, including all tangible embodiments thereof, whether in
hard copy or electronic format and you shall not retain any versions thereof on
any personal computer or any other media (e.g., flash drives, thumb drives,
external hard drives and the like). Nothing in this paragraph or Agreement
limits or prohibits your right to report potential violations of law , rules, or
regulations to, or communicate with, cooperate with, testify before, or
otherwise assist in an investigation or proceeding by, any government agency or
entity, or engage in any other conduct

7

--------------------------------------------------------------------------------




that is required or protected by law or regulation, and you are not required to
obtain the prior authorization of the Company to do so and are not required to
notify the Company that you have done so.
(b) Inventions. To the extent permitted by local law, you agree and/or reaffirm
the terms of all agreements related to inventions that you signed at the
inception of or during your employment, and agree to promptly disclose and
assign to the Company all of your interest in any and all inventions,
discoveries, improvements and business or marketing concepts related to the
current or contemplated business or activities of the Company, and which are
conceived or made by you, either alone or in conjunction with others, at any
time or place during the period you are employed by the Company. Upon request of
the Company, including after your termination, you agree to execute, at the
Company’s expense, any and all applications, assignments, or other documents
which the Company shall determine necessary to apply for and obtain letters
patent to protect the Company’s interest in such inventions, discoveries, and
improvements and to cooperate in good faith in any legal proceedings to protect
the Company’s intellectual property.


(c) Non-Competition, Non-Solicitation and Related Covenants. By accepting this
Agreement, you agree to the restrictive covenants outlined in this section
unless expressly prohibited by local law or as follows: The post-termination
non-compete restrictions outlined in subparagraphs (i), (ii) and (v) of this
Section 10(c) do not apply to employees who are, at the time of termination from
employment by BMS, assigned to work for BMS resident full-time in the States of
California or North Dakota, except that should said employee accept employment
outside of California or North Dakota, all restrictions in Section 10(c),
including, but not limited to, those pertaining to post-termination activities,
shall be fully enforceable. There are no exemptions for any Award recipients
(including employee residents of the States of California and North Dakota)
regarding non-compete provisions while employed at the Company or from
subparagraphs (iii), (iv) and (vi) of this Section 10(c) during the entire
Non-Competition and Non-Solicitation Period.
Given the extent and nature of the confidential information that you have
obtained or will obtain during the course of your employment with the Company or
a subsidiary of the Company, it would be inevitable or, at the least,
substantially probable that such confidential information would be disclosed or
utilized by you should you obtain employment from, or otherwise become
associated with, an entity or person that is engaged in a business or enterprise
that directly competes with the Company. Even if not inevitable, it would be
impossible or impracticable for the Company to monitor your strict compliance
with your confidentiality obligations. Consequently, you agree that you will
not, directly or indirectly:
(i) during the Non-Competition and Non-Solicitation Period (as defined below),
own or have any financial interest in a Competitive Business (as defined below),
except that nothing in this clause shall prevent you from owning one per cent or
less of the outstanding securities of any entity whose securities are traded on
a U.S. national securities exchange (including NASDAQ) or an equivalent foreign
exchange;


(ii) during the Non-Competition and Non-Solicitation Period, whether or not for
compensation, either on your own behalf or as an employee, officer, agent,
consultant, director, owner, partner, joint venturer, shareholder, investor, or
in any other capacity, be actively connected with a Competitive Business or
otherwise advise or assist a Competitive Business with regard to any product,
investigational compound, technology, service, line of business, department or
business unit that competes with any product, technology, service, line of
business, department or business unit with which you worked or about which you
became familiar as a result of your employment with the Company or a subsidiary
of the Company. Notwithstanding the foregoing, after your employment with the
Company or a subsidiary of the Company terminates for any reason, you may be
affiliated with a Competitive Business provided that your affiliation does not
involve any product, investigational compound, technology or service, that
competes with any product, investigational compound, technology or service with
which you were involved within the last

8

--------------------------------------------------------------------------------




twelve months of your employment with the Company or a subsidiary of the
Company, including any product, investigational compound, technology or service
which the Company is developing and of which you had knowledge, and you and the
Competing Business provide the Company written assurances of this fact prior to
your commencing such affiliation;


(iii) during the Non-Competition and Non-Solicitation Period, employ, solicit
for employment, solicit, induce, encourage, or participate in soliciting,
inducing or encouraging any Company employee who is employed by the Company or
who was employed by the Company within the twelve months preceding the
termination of your employment with the Company for any reason, to terminate or
reduce his or her or its relationship with the Company or any of its affiliates,
successors or assigns (the “Related Parties”);


(iv) during the Non-Competition and Non-Solicitation Period, solicit, induce,
encourage, or appropriate or attempt to solicit, divert or appropriate, by use
of Confidential Information or otherwise, any existing or prospective customer,
vendor or supplier of the Company or any Related Parties to terminate, cancel or
otherwise reduce its relationship with the Company or any Related Parties;


(v) during the Non-Competition and Non-Solicitation Period, contact, call upon
or solicit any existing customer of the Company or its Related Parties, or
prospective customer of the Company or its Related Parties, that you became
aware of or was introduced to in the course of your duties for the Company or
its Related Parties, or otherwise divert or take away from the Company or its
Related Parties the business of any current or prospective customer of the
Company or its Related Parties; or


(vi) during the Non-Competition and Non-Solicitation Period, engage in any
activity that is harmful to the interests of the Company or its Related Parties,
including, without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.


(d) Rescission, Forfeiture and Other Remedies. If the Company determines that
you have violated any applicable provisions of Section 10(c) above during the
Non-Competition and Non-Solicitation Period, in addition to injunctive relief
and damages, you agree and covenant that:
(i) any unvested portion of the Performance Share Units shall be immediately
rescinded;


(ii) you shall automatically forfeit any rights you may have with respect to the
Performance Share Units as of the date of such determination;


(iii) if the Performance Share Units vests within the twelve-month period
immediately preceding a violation of Section 10(c) above (or following the date
of any such violation), upon the Company’s demand, you shall immediately deliver
to it a certificate or certificates for Shares that you acquired upon settlement
of such Performance Share Units (or an equivalent number of other shares); and


(iv) the foregoing remedies set forth in this Section 10(d) shall not be the
Company’s exclusive remedies. The Company reserves all other rights and remedies
available to it at law or in equity.


(e) Definitions. For purposes of this Agreement, the following definitions shall
apply:

9

--------------------------------------------------------------------------------




(i) “Competitive Business” means any business that is engaged in or is about to
become engaged in the development, production or sale of any product, process or
service concerning the treatment of any disease, which product, process or
service resembles or competes with any product, process or service that was sold
by, or in development at, the Company or a subsidiary of the Company during your
employment with the Company or a subsidiary of the Company.


(ii) Because of the global nature of the Company’s business, it is agreed that
the restrictions set forth above shall apply in the “Restricted Area,” defined
as including without limitation the continent, country and the geographic
regions where you worked in and were responsible for while employed by the
Company or a subsidiary of the Company, and any other geographic area (country,
province, state, city or other political subdivision) in which the Company or a
subsidiary of the Company is engaged in business and/or is otherwise selling
products or services at the time you ceased working for the Company or a
subsidiary of the Company;
(A)
provided, however, that if a court of competent jurisdiction or other authority
determines the foregoing geographic scope is unenforceable, the “Restricted
Area” shall be defined as the continent, country and the geographic regions
where you worked and were responsible for while employed by the Company or a
subsidiary of the Company;

(B)
provided, however, that if a court of competent jurisdiction or other authority
determines that the foregoing geographic scope is unenforceable, the “Restricted
Area” shall be defined as the country in which you worked;

(C)
provided, however, that if a court of competent jurisdiction or other authority
determines that the foregoing geographic scope is unenforceable, the “Restricted
Area” shall be defined as the geographic regions that you serviced and were
responsible for while employed by the Company or a subsidiary of the Company.



(iii) The “Non-Competition and Non-Solicitation Period” shall be the period
during which Employee is employed by the Company or a subsidiary of the Company
and twelve (12) months after the end of Employee’s term of employment with
and/or work for the Company or a subsidiary of the Company for any reason,
(e.g., restriction applies regardless of the reason for termination and includes
voluntary and involuntary termination) (hereinafter “Termination Date”);
    
(A)
provided, however, that if a court of competent jurisdiction or other authority
determines that such period is unenforceable, the “Non-Competition and
Non-Solicitation Period” shall be the period of your employment and an
additional eleven (11) months after your employment Termination Date with the
Company or a subsidiary of the Company for any reason;

(B)
provided, however, that if a court of competent jurisdiction or other authority
determines that such period is unenforceable, the “Non-Competition and
Non-Solicitation Period” shall be the period of your employment and an
additional ten (10) months after your employment Termination Date with the
Company or a subsidiary of the Company for any reason;

(C)
provided further, in the event that the Company or a subsidiary of the Company
files an action to enforce rights arising out of this Agreement, the
Non-Competition and Non-Solicitation Period shall be extended for all periods of
time in which you are determined by the Court or other authority to have been in
violation of the provisions of Section 10(c).




10

--------------------------------------------------------------------------------




(f) Severability. You acknowledge and agree that the period, scope and
geographic areas of restriction imposed upon you by this Section 10 are fair and
reasonable and are reasonably required for the protection of the Company. In
case any one or more of the provisions contained in this Agreement should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions will not in any way be affected
or impaired and this Agreement shall nevertheless continue to be valid and
enforceable as though the invalid provisions were not part of this Agreement. If
the final judgment of a court of competent jurisdiction or other authority
declares that any term or provision hereof is invalid, illegal or unenforceable,
the parties agree that the court making such determination shall have the power
to reduce the scope, duration, area or applicability of the term or provision,
to delete specific words or phrases, or to replace any invalid, illegal or
unenforceable term or provision with a term or provision that is valid, legal
and enforceable to the maximum extent permissible under law and that comes
closest to expressing the intention of the invalid, illegal or unenforceable
term or provision. You acknowledge and agree that your covenants under this
Agreement are ancillary to your employment relationship with the Company or a
subsidiary of the Company, but shall be independent of any other contractual
relationship between you and the Company or a subsidiary of the Company.
Consequently, the existence of any claim or cause of action that you may have
against the Company or a subsidiary of the Company shall not constitute a
defense to the enforcement of this Agreement by the Company or a subsidiary of
the Company, nor an excuse for noncompliance with this Agreement.
(g) Additional Remedies. You acknowledge and agree that any violation by you of
this paragraph will cause irreparable harm to the Company and its Related
Parties and the Company cannot be adequately compensated for such violation by
damages. Accordingly, if you violate or threaten to violate this Agreement,
then, in addition to any other rights or remedies that the Company may have in
law or in equity, the Company shall be entitled, without the posting of a bond
or other security, to obtain an injunction to stop or prevent such violation,
including but not limited to obtaining a temporary or preliminary injunction
from a Delaware court pursuant to Section 1(a) of the Mutual Arbitration
Agreement and Section 20 of this Agreement. You further agree that if the
Company incurs legal fees or costs in enforcing this Agreement, you will
reimburse the Company for such fees and costs.
(h) Binding Obligations. These obligations shall be binding both upon you, your
assigns, executors, administrators and legal representatives. At the inception
of or during the course of your employment, you may have executed agreements
that contain similar terms. Those agreements remain in full force and effect. In
the event that there is a conflict between the terms of those agreements and
this Agreement, this Agreement will control.
(i) Enforcement. The Company retains discretion regarding whether or not to
enforce the terms of the covenants contained in this Section 10 and its decision
not to do so in your instance or anyone’s case shall not be considered a waiver
of the Company’s right to do so.
(j) Duty to Notify. During your employment with the Company and for a period of
12 months after your termination of employment from the Company, you shall
communicate your obligations under this Agreement to each subsequent employer.
In addition, you shall advise the Company of the name and address of your
intended future employer, including the title of the position accepted with the
subsequent employer. While employed at the Company, you are required to provide
this information immediately upon acceptance of a position with a new employer.
Once terminated from the Company, upon resignation from any subsequent employer.
The Company shall have the right to advise any subsequent employer of your
obligations hereunder.

11

--------------------------------------------------------------------------------




11.
DIVIDENDS AND OTHER ADJUSTMENTS

(a) Dividends or dividend equivalents are not paid, accrued or accumulated on
Performance Share Units during the Restricted Period, except as provided in
Section 11(b).
(b) The target number of Performance Share Units, the number of Performance
Share Units deemed vested, the kind of securities deliverable in settlement of
Performance Share Units and/or any performance measure based on per share
results shall be appropriately adjusted in order to prevent dilution or
enlargement of your rights with respect to the Performance Share Units upon the
occurrence of an event referred to in Plan Section 11(c). In furtherance of the
foregoing, in the event of an equity restructuring, as defined in FASB ASC Topic
718, which affects the Shares, you shall have a legal right to an adjustment to
your Performance Share Units which shall preserve without enlarging the value of
the Performance Share Units, with the manner of such adjustment to be determined
by the Committee in its discretion. Any Performance Share Units or related
rights which directly or indirectly result from an adjustment to a Performance
Share Unit hereunder shall be subject to the same risk of forfeiture and other
conditions as apply to the granted Performance Share Unit and will be settled at
the same time as the granted Performance Share Unit.
12.
EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the Performance Share Units or any
other payment or right to payment under this Agreement be included as
compensation or earnings for purposes of any other compensation, retirement, or
benefit plan offered to employees of the Company or its subsidiaries or
affiliates unless otherwise specifically provided for in such plan. Performance
Share Units and the income and value of the same are not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculation of any severance, resignation, termination, redundancy or
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits, or similar payments.
13.
ACKNOWLEDGMENT OF NATURE OF PLAN AND PERFORMANCE SHARE UNITS

In accepting the Performance Share Units, you acknowledge, understand and agree
that:
(a) The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
(b) The award of Performance Share Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of
Performance Share Units, or benefits in lieu of Performance Share Units even if
Performance Share Units have been awarded in the past;
(c) All decisions with respect to future awards of Performance Share Units or
other awards, if any, will be at the sole discretion of the Company;
(d) Your participation in the Plan is voluntary;
(e) The Performance Share Units and the Shares subject to the Performance Share
Units are not intended to replace any pension rights or compensation;
(f) Unless otherwise agreed with the Company, the Performance Share Units and
the Shares subject to the Performance Share Units, the income and value of the
same, are not granted as consideration for, or in connection with, the service
you may provide as a director of a subsidiary or an affiliate of the Company;
(g) The future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

12

--------------------------------------------------------------------------------




(h) No claim or entitlement to compensation or damages arises from the
forfeiture of Performance Share Units, resulting from termination of your
employment or other service relationship with the Company, or any of its
subsidiaries or affiliates or the Employer (for any reason whatsoever and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and in consideration of the grant of the Performance Share Units to
which you are otherwise not entitled, you irrevocably agree never to institute
any claim against the Company, any of its subsidiaries or affiliates or the
Employer, waive your ability, if any, to bring such claim, and release the
Company, any subsidiary or affiliate and/or the Employer from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(i) Unless otherwise provided in the Plan or by the Company in its discretion,
the Performance Share Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Performance Share Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of the Company;
(j) The following provisions apply only if you are providing services outside
the United States: (i) the award and the Shares subject to the Performance Share
Units are not part of normal or expected compensation or salary for any purpose;
(ii) neither the Company, the Employer nor any subsidiary or affiliate of the
Company shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
Performance Share Units or of any amounts due to you pursuant to the settlement
of the Performance Share Units or the subsequent sale of any Shares acquired
upon settlement; and
(k) You agree that the Company may recover any incentive-based compensation
received by you under this Agreement, including, without limitation, pursuant to
Sections 6, 7 and 8 hereof, if such recovery is pursuant to a clawback or
recoupment policy approved by the Committee.
14.
NO ADVICE REGARDING GRANT

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.
15.
RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or affiliate of the Company or
any specific position or level of employment with the Company or any subsidiary
or affiliate of the Company or affect in any way the right of the Company or any
subsidiary or affiliate of the Company to terminate your employment without
prior notice at any time for any reason or no reason.
16.
ADMINISTRATION; UNFUNDED OBLIGATIONS

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, any
subsidiary or affiliate, you, and all interested parties. Any provision for
distribution in settlement of your Performance Share Units and other obligations
hereunder shall be by means of bookkeeping entries on the books of the Company
and shall not create in you or any beneficiary any right to, or claim against
any, specific assets of

13

--------------------------------------------------------------------------------




the Company, nor result in the creation of any trust or escrow account for you
or any beneficiary. You and any of your beneficiaries entitled to any settlement
or other distribution hereunder shall be a general creditor of the Company.
17.
DEEMED ACCEPTANCE

You are required to accept the terms and conditions set forth in this Agreement
prior to the first anniversary of the Award Date in order for you to receive the
award granted to you. If you wish to decline this award, you must reject this
Agreement prior to the first anniversary of the Award Date. For your benefit, if
you have not rejected the Agreement prior to the first anniversary of the Award
Date, you will be deemed to have automatically accepted this award and all the
terms and conditions set forth in this Agreement. Deemed acceptance will allow
the shares to be released to you in a timely manner and once released, you waive
any right to assert that you have not accepted the terms hereof.
18.
AMENDMENT TO PLAN

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that, subject to Sections 26 and 28 below, Performance Share
Units which are the subject of this Agreement may not be materially adversely
affected by any amendment or termination of the Plan approved after the Award
Date without your written consent.
19.
SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
20.
GOVERNING LAW, JURISDICTION AND VENUE

This Agreement and award grant shall be governed by the substantive laws (but
not the choice of law rules) of the State of Delaware. The forum in which
disputes arising under this Performance Share Unit grant and Agreement shall be
decided depends on whether you are subject to the Mutual Arbitration Agreement.
(a) If you are subject to the Mutual Arbitration Agreement, any dispute that
arises under this Performance Share Unit grant or Agreement shall be governed by
the Mutual Arbitration Agreement. Any application to a court under Section 1(a)
of the Mutual Arbitration Agreement for temporary or preliminary injunctive
relief in aid of arbitration or for the maintenance of the status quo pending
arbitration shall exclusively be brought and conducted in the courts of
Wilmington, Delaware, or the federal courts for the United States District Court
for the District of Delaware, and no other courts where this Performance Share
Unit grant is made and/or performed. The parties hereby submit to and consent to
the jurisdiction of the State of Delaware for purposes of any such application
for injunctive relief.
(b) If you are not subject to the Mutual Arbitration Agreement, this Agreement
and Award grant shall be governed by the substantive laws (but not the choice of
law rules) of the State of Delaware. For purposes of litigating any dispute that
arises under this Performance Share Unit grant or Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of Delaware, agree that
such litigation shall exclusively be conducted in the courts of Wilmington,
Delaware, or the federal courts for the United States District Court for the
District of Delaware, and no other courts where this Performance Share Unit
grant is made and/or performed.

14

--------------------------------------------------------------------------------




21.
SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.
22.
DATA PRIVACY

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
You understand that the Company, any subsidiary and/or the Employer may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social security number
or other identification number (e.g., resident registration number), salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Performance Share Units or any other entitlement to
shares awarded, canceled, vested, unvested or outstanding in your favor
(“Data”), for the purpose of implementing, administering and managing the Plan.
You understand that Data may be transferred to Fidelity, or such other stock
plan service provider as may be selected by the Company in the future, which
assists in the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g. the United States) may have
different data privacy laws and protections than your country. In this case,
appropriate safeguards will be taken by the Company to ensure that your Data is
processed with an adequate level of protection and in compliance with applicable
local laws and regulation (especially through contractual clauses like European
Model Clauses for European countries). You understand that if you reside outside
the United States, you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, Fidelity and other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the Shares received upon vesting of
the Performance Share Units may be deposited. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your employment status or
service and career with the Employer will not be adversely affected; the only
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant you Performance Share Units or other equity awards or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
23.
ELECTRONIC DELIVERY AND ACCEPTANCE

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic

15

--------------------------------------------------------------------------------




delivery and agree to participate in the Plan through an on-line or electronic
systems established and maintained by the Company or a third party designated by
the Company.
24.
INSIDER TRADING/MARKET ABUSE LAWS

You acknowledge that, depending on your country of residence, you may be subject
to insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or sell Shares or rights to Shares (e.g., Performance Share
Units) under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions, and you should speak to your personal advisor on
this matter.
25.
LANGUAGE

If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
26.
COMPLIANCE WITH LAWS AND REGULATIONS

Notwithstanding any other provisions of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the Shares, you understand that the Company will not
be obligated to issue any Shares pursuant to the vesting and settlement of the
Performance Share Units, if the issuance of such Shares shall constitute a
violation by you or the Company of any provision of law or regulation of any
governmental authority. Further, you agree that the Company shall have
unilateral authority to amend the Plan and the Agreement without your consent to
the extent necessary to comply with securities or other laws applicable to
issuance of shares. Any determination by the Company in this regard shall be
final, binding and conclusive.
27.
ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties, provided that,
if you are subject to the Mutual Arbitration Agreement, then the Mutual
Arbitration Agreement is hereby incorporated into and made a part of this
Agreement. Subject to Sections 26, 28 and 30, and the provisions of the
Addendum, this Agreement shall not be modified or amended except in writing duly
signed by the parties except that the Company may adopt a modification or
amendment to the Agreement that is not materially adverse to you in writing
signed only by the Company. Any waiver of any right or failure to perform under
this Agreement shall be in writing signed by the party granting the waiver and
shall not be deemed a waiver of any subsequent failure to perform.
28.
ADDENDUM

Your Performance Share Units shall be subject to any special provisions set
forth in the Addendum to this Agreement for your country, if any. If you
relocate to one of the countries included in the Addendum, the special
provisions for such country shall apply to you, without your consent, to the
extent the Company determines that the application of such provisions is
necessary or advisable for legal or administrative reasons. The Addendum, if
any, constitutes part of this Agreement.

16

--------------------------------------------------------------------------------




29.
FOREIGN ASSET/ACCOUNT REPORTING REQUIREMENTS AND EXCHANGE CONTROLS

Your country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect your ability to acquire or
hold Shares under the Plan or cash received from participating in the Plan
(including from any dividends paid on Share sale proceeds resulting from the
sale of Shares acquired under the Plan) in a brokerage or bank account outside
your country. You may be required to report such accounts, assets or
transactions to the tax or other authorities in your country. You also may be
required to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
within a certain time after receipt. You acknowledge that it is your
responsibility to be compliant with such regulations, and you should consult
your personal legal advisor for any details.
30.
IMPOSITION OF OTHER REQUIREMENTS

The Company reserves the right to impose other requirements on your
participation in the Plan, on the Performance Share Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
 
For the Company
 
Bristol-Myers Squibb Company
 
 
 
 
By
 



I have read this Agreement in its entirety. I understand that this award has
been granted to provide a means for me to acquire and/or expand an ownership
position in Bristol-Myers Squibb Company. I acknowledge and agree that sales of
Shares will be subject to the Company’s policies regulating trading by
employees. In accepting this award, I hereby agree that Fidelity, or such other
vendor as the Company may choose to administer the Plan, may provide the Company
with any and all account information for the administration of this award.


I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement, including, but not limited to, post-employment obligations related to
non-competition and non-solicitation.




    









17

--------------------------------------------------------------------------------




Exhibit A
PERFORMANCE SHARE UNITS AGREEMENT
Under the Bristol-Myers Squibb Company
2012 Stock Award and Incentive Plan


2016-2018 Performance Share Units Award
Minimum Performance Condition and Performance Goals for the Performance Period
and TSR Measurement Period


If Participant has been designated a Covered Employee for 2016, then a required
condition in order for Participant to vest in Performance Share Units in the
manner set forth below will be that the Company’s Non-GAAP Pretax Earnings (1)
for the 2016-2018 fiscal years shall equal or exceed $_______ million (the
“Minimum Performance Condition”). If Participant has not been designated a
Covered Employee for 2016, then Participant shall vest in Performance Share
Units in the manner set forth below.
Between February 28, 2019 and March 10, 2019, the Committee shall determine and
certify the extent to which Performance Share Units are deemed vested based on
the Company’s 2016-2018 Total Revenues Performance (net of foreign exchange),
2016-2018 Non-GAAP Operating Margin Performance and Three-Year Relative Total
Shareholder Return (“TSR”) Performance, determined based on the following grid:
Performance Measure
Threshold
Target
Maximum
January 1, 2016 - December 31, 2018 Total revenues, net of foreign exchange
($=MM)
 
 
 
January 1, 2016 - December 31, 2018 Non-GAAP operating margin
 
 
 
March 10, 2016 - February 28, 2019 Relative TSR
 
 
 

Participant shall vest in 50% of the target number of Performance Share Units
for “Threshold Performance,” 100% of the target number of Performance Share
Units for “Target Performance,” and 200% of the target number of Performance
Share Units for “Maximum Performance.” For this purpose, 2016-2018 Total
Revenues Performance (net of foreign exchange) is weighted 33%, 2016-2018
Non-GAAP Operating Margin Performance is Weighted 33% and Three-Year Relative
TSR Performance is weighted 34%, so the level of vesting of Performance Share
Units shall be determined on a weighted-average basis.
“Non-GAAP Operating Margin” shall mean (a) earnings before interest and tax,
less other income and expenses, divided by (b) total revenues (net of foreign
exchange).
 
“Total Shareholder Return (TSR)” shall mean the change in the value, expressed
as a percentage of a given dollar amount invested in a company's most widely
publicly traded stock over the TSR Measurement Period, taking into account both
stock price appreciation (or depreciation) and the reinvestment of dividends
(including the cash value of non-cash dividends) in additional stock of the
company. The ten (10) trading-day average closing values of the Company's Common
Stock and the stock of the Peer Companies, as applicable (i.e., average closing
values over the period of 10 trading days ending on the Award Date and the final
10 trading days ending on the last day of the TSR Measurement Period), shall be
used to value the Company's Common Stock and the stock of the Peer Companies, as
applicable, at the beginning and end of the TSR Measurement Period. Dividend
reinvestment shall be calculated consistently for the Company and all Peer
Companies.
 
(1)For purposes of this Agreement, Non-GAAP Pretax Earnings is defined as
earnings from continuing operations on a consolidated basis before deduction of
income taxes, less pretax minority interest expenses, excluding discontinued
operations, extraordinary items and other non-recurring items.



1

--------------------------------------------------------------------------------




“Peer Companies” shall mean the following companies which remain publicly traded
throughout the entire TSR Measurement Period:


AbbVie
GlaxoSmithKline
Amgen
Johnson & Johnson
AstraZeneca
Merck
Biogen Idec
Novartis
Celgene
Pfizer
Eli Lilly
Roche
Gilead Sciences
Sanofi



Companies that were publicly traded as of the Award Date but are no longer
publicly traded as of the end of the TSR Measurement Period shall be excluded,
except that companies that are no longer publicly traded as of the end of the
TSR Measurement Period due to filing for bankruptcy prior to the end of the TSR
Measurement Period shall be assigned a Total Shareholder Return of -100% for the
TSR Measurement Period. In the case of a merger or acquisition involving two
Peer Companies during the TSR Measurement Period, the acquiree or merged
company, as the case may be, shall be removed from the list of Peer Companies,
and the acquirer or successor company, as the case may be, shall remain on the
list of Peer Companies. In the case of a spinoff involving a Peer Company during
the TSR Measurement Period, such company shall remain on the list of Peer
Companies, provided that it remains an appropriate peer. Any new company formed
as a result of the spinoff shall not be added to the list of Peer Companies for
the current TSR Measurement Period (however, such company may be added to the
list of Peer Companies for subsequent awards, if the Committee deems such
inclusion appropriate).
 
“TSR Measurement Period” shall mean March 10, 2016 to February 28, 2019.
 
“TSR Percentile Rank” shall mean the percentage of TSR values among the Peer
Companies during the TSR Measurement Period that are lower than the Company's
TSR during the TSR Measurement Period. For example, if the Company's TSR during
the TSR Measurement Period is at the 51st percentile, 49% of the Peer Companies
had higher TSR during the TSR Measurement Period and 51% of the companies in the
Peer Companies had equal or lower TSR during the TSR Measurement Period. For
purposes of the TSR Percentile Rank calculation, the Company will be excluded
from the group of Peer Companies.


Determinations of the Committee regarding 2016-2018 Non-GAAP Pretax Earnings,
2016-2018 Total Revenues Performance (net of foreign exchange), 2016-2018
Non-GAAP Operating Margin Performance, Three-Year Relative TSR Performance and
the resulting Performance Share Units vested, and related matters, will be final
and binding on Participant. In making its determinations with respect to
2016-2018 Total Revenues Performance (net of foreign exchange), 2016-2018
Non-GAAP Operating Margin Performance and Three-Year Relative TSR Performance,
the Committee may exercise its discretion (reserved under Plan Sections 7(a) and
7(b)(v)) to reduce the amount of Performance Share Units deemed vested, in its
sole discretion.





2

--------------------------------------------------------------------------------




Addendum


BRISTOL-MYERS SQUIBB COMPANY
SPECIAL PROVISIONS FOR Performance Share Units IN CERTAIN COUNTRIES
Unless otherwise provided below, capitalized terms used but not defined herein
shall have the same meanings assigned to them in the Plan and the Agreement.
This Addendum includes special country-specific terms that apply if you are
residing and/or working in one of the countries listed below. This Addendum is
part of the Agreement.
This Addendum also includes information of which you should be aware with
respect to your participation in the Plan. For example, certain individual
exchange control reporting requirements may apply upon vesting of the
Performance Share Units and/or sale of Shares. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2016 and is provided for informational purposes. Such
laws are often complex and change frequently, and results may be different based
on the particular facts and circumstances. As a result, the Company strongly
recommends that you do not rely on the information noted herein as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time your Performance
Share Units vest or are settled, or you sell Shares acquired under the Plan.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you currently are residing and/or working, transfer employment after the
Performance Share Units are granted to you, or are considered a resident of
another country for local law purposes, the information contained herein for the
country you are residing and/or working in at the time of grant may not be
applicable to you, and the Company shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to you. If
you transfer residency and/or employment to another country or are considered a
resident of another country listed in the Addendum after the Performance Share
Units are granted to you, the terms and/or information contained for that new
country (rather than the original grant country) may be applicable to you.
All Countries
Retirement. The following provision supplements Section 6(a) of the Agreement:
Notwithstanding the foregoing, if the Company receives a legal opinion that
there has been a legal judgment and/or legal development in your jurisdiction
that likely would result in the favorable treatment that applies to the
Performance Share Units in the event of your Retirement being deemed unlawful
and/or discriminatory, the provisions of Section 6(a) regarding the treatment of
the Performance Share Units in the event of your Retirement shall not be
applicable to you.
Algeria
Exchange Control Information. Proceeds from the settlement of Performance Share
Units, sale of Shares and the receipt of any dividends must be repatriated to
Algeria.
Argentina
Labor Law Policy and Acknowledgement. This provision supplements Section 13 of
the Agreement:
By accepting the Performance Share Units, you acknowledge and agree that the
grant of Performance Share Units is made by the Company (not the Employer) in
its sole discretion and that the value of the Performance Share Units or any
Shares acquired under the Plan shall not constitute salary or wages for any
purpose under Argentine labor law, including, but not limited to, the
calculation of (i) any labor benefits including, but not limited to, vacation
pay, thirteenth salary, compensation in lieu of notice, annual bonus,
disability, and leave of absence payments, etc., or (ii) any termination or
severance indemnities or similar payments.

Addendum-1



--------------------------------------------------------------------------------




If, notwithstanding the foregoing, any benefits under the Plan are considered
salary or wages for any purpose under Argentine labor law, you acknowledge and
agree that such benefits shall not accrue more frequently than on each vesting
date.
Securities Law Information. Neither the Performance Share Units nor the
underlying Shares are publicly offered or listed on any stock exchange in
Argentina. The offer is private and not subject to the supervision of any
Argentine governmental authority.
Exchange Control Information. You must comply with any and all Argentine
currency exchange restrictions, approvals and reporting requirements in
connection with your Award.
Foreign Asset/Account Reporting Information. Argentinian residents must report
any Shares acquired under the Plan and held by the resident as of December 31st
of each year to the Argentine tax authorities on their annual tax return for
that year. 
Australia
Compliance with Laws. Notwithstanding anything else in the Agreement, you will
not be entitled to and shall not claim any benefit under the Plan if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth), any other provision of that Act, or any other
applicable statute, rule or regulation which limits or restricts the giving of
such benefits. Further, the Employer is under no obligation to seek or obtain
the approval of its shareholders in general meeting for the purpose of
overcoming any such limitation or restriction.
Treatment of Performance Share Units Upon Termination of Employment. 
Notwithstanding anything in the Agreement to the contrary, in the event all or a
portion of the Shares to be issued to you upon vesting and settlement of the
Performance Share Units become distributable upon your termination of employment
or at some time following your termination of employment, the Company may
determine, in its discretion, that such Shares will vest and become
distributable as soon as practicable following your termination of employment
without application of the TSR Modifier.  You will not continue to vest in
Performance Share Units or be entitled to any portion of Performance Share Units
after your termination of employment. 
Austria
Exchange Control Information. If you hold Shares under the Plan outside of
Austria (even if you hold them outside of Austria at a branch of an Austrian
bank), you may be required to submit a report to the Austrian National Bank as
follows: (i) on a quarterly basis if the value of the Shares as of any given
quarter meets or exceeds €30,000,000; and (ii) on an annual basis if the value
of the Shares as of December 31 meets or exceeds €5,000,000. The deadline to
file the quarterly report is the 15th day of the month following the end of the
respective quarter. The deadline to file the annual report is January 31 of the
following year.
When Shares are sold, there may be exchange control obligations if the cash
proceeds from the sale are held outside Austria. If the transaction volume of
all your cash accounts abroad meets or exceeds €10,000,000, the movements and
the balance of all accounts must be reported monthly, as of the last day of the
month, on or before the fifteenth day of the following month. If the transaction
value of all cash accounts abroad is less than €10,000,000, no ongoing reporting
requirements apply.
Belgium
Foreign Asset/Account Reporting Information. If you are a Belgian resident, you
are required to report any security or bank account (including brokerage
accounts) you maintain outside of Belgium on your annual tax return. In a
separate report, you will be required to provide the National Bank of Belgium
with certain details regarding such foreign accounts (including the account
number, bank name and country in which any such account was opened). The forms
to complete this report are available on the website of the National Bank of
Belgium.
Brazil
Labor Law Policy and Acknowledgement. This provision supplements Section 13 of
the Agreement:

Addendum-2



--------------------------------------------------------------------------------




By accepting the Performance Share Units, you acknowledge and agree that (i) you
are making an investment decision, (ii) Shares will be issued to you only if the
Minimum Performance Conditions and Performance Goals are met and you meet the
employment conditions during the Restricted Period and (iii) the value of the
underlying Shares is not fixed and may increase or decrease in value over the
Restricted Period.
Compliance with Laws. By accepting the Performance Share Units, you agree that
you will comply with Brazilian law when you vest in the Performance Share Units
and sell Shares. You also agree to report and pay any and all taxes associated
with the vesting of the Performance Share Units, the sale of the Shares acquired
pursuant to the Plan and the receipt of any dividends.
Foreign Asset/Account Reporting Information. You must prepare and submit a
declaration of assets and rights held outside of Brazil to the Central Bank on
an annual basis if you hold assets or rights valued at more than US$100,000.
Quarterly reporting is required if such amount exceeds US$100,000,000. The
assets and rights that must be reported include Shares.
Tax on Financial Transaction (IOF). Repatriation of funds (e.g., sale proceeds)
into Brazil and the conversion of USD into BRL associated with such fund
transfers may be subject to the Tax on Financial Transactions. It is your
responsibility to comply with any applicable Tax on Financial Transactions
arising from your participation in the Plan.
Bulgaria
Foreign Asset/Account Reporting Information. If you make any payments to or
receive any payments from abroad related to the Plan and the respective amount
exceeds BGN 100,000, you should fill in and submit to the respective local bank
a specific statistical form regarding the source of the income prior to the
ordering of the payment or within thirty (30) days of receipt of a notice by the
bank that the amount is in your bank account.
The Participant may also be required to report annually to the Bulgarian
National Bank, as of March 31 of each year, details of the Participant’s
receivables in bank accounts held abroad as well as the Participant’s securities
held abroad if the aggregate value of such receivables and securities is equal
to or exceeds BGN 50,000 as of December 31 of the previous calendar year.
Canada
Settlement of Performance Share Units. Notwithstanding any terms or conditions
of the Plan or the Agreement to the contrary, Performance Share Units will be
settled in Shares only, not cash.
Securities Law Information. You acknowledge and agree that you will sell Shares
acquired through participation in the Plan only outside of Canada through the
facilities of a stock exchange on which the Shares are listed. Currently, the
Shares are listed on the New York Stock Exchange.
Termination of Employment. This provision supplements Section 6(g) of the
Agreement:
In the event of your termination of employment or other service relationship
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), unless otherwise provided in this
Agreement or the Plan, your right to vest in the Performance Share Units, if
any, will terminate effective as of the date that is the earlier of (1) the date
upon which your employment with the Company or any of its subsidiaries is
terminated; (2) the date you are no longer actively employed by or providing
services to the Company or any of its subsidiaries; or (3) the date you receive
written notice of termination of employment, regardless of any notice period or
period of pay in lieu of such notice required under applicable laws (including,
but not limited to statutory law, regulatory law and/or common law); the Company
shall have the exclusive discretion to determine when you are no longer employed
or actively providing services for purposes of the Performance Share Units
(including whether you may still be considered employed or actively providing
services while on a leave of absence).

Addendum-3



--------------------------------------------------------------------------------




Foreign Asset/Account Reporting Information. You may be required to report your
foreign property on Form T1135 (Foreign Income Verification Statement) if the
total cost of your foreign property exceeds C$100,000 at any time in the year.
Foreign property includes cash held outside of Canada and Shares acquired under
the Plan, and it may include unvested Performance Share Units. The Form T1135
must be filed by April 30 of the following year. When Shares are acquired, their
cost generally is the adjusted cost base (“ACB”) of the Shares. The ACB would
ordinarily equal the fair market value of the Shares at the time of acquisition,
but if you own other Shares of the same company, this ACB may have to be
averaged with the ACB of the other Shares. You should consult with your personal
tax advisor to determine your reporting requirements.
The following provisions apply if you are resident in Quebec:
Language Acknowledgment
The parties acknowledge that it is their express wish that this Agreement,
including this Addendum, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be provided to them in English.
Consentement relatif à la langue utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.‬
Data Privacy. This provision supplements Section 22 of the Agreement:
You hereby authorize the Company, the Employer and their representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
You further authorize the Company and its subsidiaries to disclose and discuss
the Plan with their advisors. You further authorize the Company and its
subsidiaries to record such information and to keep such information in your
employee file.
Chile
Securities Law Information. The offer of the Performance Share Units constitutes
a private offering in Chile effective as of the Award Date. The offer of
Performance Share Units is made subject to general ruling n° 336 of the Chilean
Superintendence of Securities and Insurance (“SVS”).  The offer refers to
securities not registered at the securities registry or at the foreign
securities registry of the SVS, and, therefore, such securities are not subject
to oversight of the SVS.  Given the Performance Share Units are not registered
in Chile, the Company is not required to provide information about the
Performance Share Units or Shares in Chile. Unless the Performance Share Units
and/or the Shares are registered with the SVS, a public offering of such
securities cannot be made in Chile.
Esta oferta de Unidades de Acciones Restringidas constituye una oferta privada
de valores en Chile y se inicia en la Fecha de la Concesión. Esta oferta de
Unidades de Acciones Restringidas se acoge a las disposiciones de la Norma de
Carácter General Nº 336 (“NCG 336”) de la Superintendencia de Valores y Seguros
de Chile (“SVS”).  Esta oferta versa sobre valores no inscritos en el Registro
de Valores o en el Registro de Valores Extranjeros que lleva la SVS, por lo que
tales valores no están sujetos a la fiscalización de ésta. Por tratarse los
Unidades de Acciones Restringidas de valores no registrados en Chile, no existe
obligación por parte de la Compañía de entregar en Chile información pública
respecto de los Unidades de Acciones Restringidas or sus Acciones. Estos valores
no podrán ser objeto de oferta pública en Chile mientras no sean inscritos en el
Registro de Valores correspondiente.
Exchange Control Information. You are responsible for complying with foreign
exchange requirements in Chile. You should consult with your personal legal
advisor regarding any applicable exchange control obligations prior to vesting
in the Performance Share Units or receiving proceeds from the sale of Shares
acquired at vesting or cash dividends.
You are not required to repatriate funds obtained from the sale of Shares or the
receipt of any dividends. However, if you decide to repatriate such funds, you
must do so through the Formal Exchange Market if the amount of funds exceeds
US$10,000. In such case, you must report the payment to a commercial bank or
registered foreign exchange office receiving the funds. If your aggregate
investments held outside of Chile exceed US$5,000,000 (including Shares and any
cash proceeds obtained under the Plan) in the relevant calendar year, you must
report the investments quarterly to the Central Bank. Annex

Addendum-4



--------------------------------------------------------------------------------




3.1 of Chapter XII of the Foreign Exchange Regulations must be used to file this
report. Please note that exchange control regulations in Chile are subject to
change.
Foreign Asset/Account Reporting Information. The Chilean Internal Revenue
Service (“CIRS”) requires all taxpayers to provide information annually
regarding: (i) the taxes paid abroad which they will use as a credit against
Chilean income taxes, and (ii) the results of foreign investments. These annual
reporting obligations must be complied with by submitting a sworn statement
setting forth this information before March 15 of each year. The forms to be
used to submit the sworn statement are Tax Form 1853 “Annual Sworn Statement
Regarding Credits for Taxes Paid Abroad” and Tax Form 1851 “Annual Sworn
Statement Regarding Investments Held Abroad.” If you are not a Chilean citizen
and have been a resident in Chile for less than three (3) years, you are exempt
from the requirement to file Tax Form 1853. These statements must be submitted
electronically through the CIRS website: www.sii.cl.


Investments abroad also must be registered with the CIRS for you to be entitled
to a foreign tax credit for any tax withheld on dividends abroad, if applicable,
and such registration also provides evidence of the acquisition price of the
Shares (which will be zero) which you will need when the Shares are sold. You
should consult with your personal legal advisor regarding how to register with
the CIRS.
China
The following provisions apply if you are subject to the exchange control
regulations in China, as determined by the Company in its sole discretion:
Sale of Shares. To comply with exchange control regulations in China, you agree
that the Company is authorized to force the sale of Shares to be issued to you
upon vesting and settlement of the Performance Share Units at any time
(including immediately upon vesting or after termination of your employment, as
described below), and you expressly authorize the Company’s designated broker to
complete the sale of Shares. You agree to sign any agreements, forms and/or
consents that may be reasonably requested by the Company (or the designated
broker) to effectuate the sale of Shares and shall otherwise cooperate with the
Company with respect to such matters, provided that you shall not be permitted
to exercise any influence over how, when or whether the sales occur. You
acknowledge that the Company’s designated broker is under no obligation to
arrange for the sale of Shares at any particular price.
Upon the sale of Shares, the Company agrees to pay the cash proceeds from the
sale of Shares (less any applicable Tax-Related Items, brokerage fees or
commissions) to you in accordance with applicable exchange control laws and
regulations, including, but not limited to, the restrictions set forth in this
Addendum for China below under “Exchange Control Information.” Due to
fluctuations in the Share price and/or applicable exchange rates between the
vesting date and (if later) the date on which the Shares are sold, the amount of
proceeds ultimately distributed to you may be more or less than the market value
of the Shares on the vesting date (which typically is the amount relevant to
determining your Tax-Related Items liability). You understand and agree that the
Company is not responsible for the amount of any loss you may incur and that the
Company assumes no liability for any fluctuations in the Share price and/or any
applicable exchange rate.
Treatment of Shares and Performance Share Units Upon Termination of Employment.
Due to exchange control regulations in China, you understand and agree that any
Shares acquired under the Plan and held by you in your brokerage account must be
sold no later than the last business day of the month following the month of
your termination of employment, or within such other period as determined by the
Company or required by the China State Administration of Foreign Exchange
(“SAFE”) (the “Mandatory Sale Date”). For example, if your termination of
employment occurs on March 14, 2016, then the Mandatory Sale Date will be April
30, 2016. You understand that any Shares held by you that have not been sold by
the Mandatory Sale Date will automatically be sold by the Company’s designated
broker at the Company’s direction (on your behalf pursuant to this authorization
without further consent), as described under "Sale of Shares" above.
Notwithstanding anything in the Agreement to the contrary, if all or a portion
of the Shares to be issued to you upon vesting and settlement of the Performance
Share Units become distributable upon your termination of employment or at some
time following your termination of employment, then such Shares (i) will vest
and become distributable within three months of your employment without
application of the TSR Modifier; and (ii) must be sold by the Mandatory Sale
Date or will be sold by the Company’s designated broker at the Company’s
direction (on your behalf pursuant to this authorization without further
consent), as described under "Sale of Shares" above. You will not continue to
vest in Performance Share Units or be entitled to any portion of Performance
Share Units after your termination of employment.

Addendum-5



--------------------------------------------------------------------------------




Exchange Control Information. You understand and agree that, to facilitate
compliance with exchange control requirements, you are required to hold any
Shares to be issued to you upon vesting and settlement of the Performance Share
Units in the account that has been established for you with the Company's
designated broker and you acknowledge that you are prohibited from transferring
any such Shares to another brokerage account. In addition, you are required to
immediately repatriate to China the cash proceeds from the sale of Shares issued
upon vesting and settlement of the Performance Share Units and any dividends
paid on such Shares. You further understand that such repatriation of the cash
proceeds will be effectuated through a special exchange control account
established by the Company or its subsidiaries, and you hereby consent and agree
that the proceeds may be transferred to such special account prior to being
delivered to you. The Company may deliver the proceeds to you in U.S. dollars or
local currency at the Company’s discretion. If the proceeds are paid in U.S.
dollars, you understand that you will be required to set up a U.S. dollar bank
account in China so that the proceeds may be deposited into this account. If the
proceeds are converted to local currency, there may be delays in delivering the
proceeds to you and due to fluctuations in the Share trading price and/or the
U.S. dollar/PRC exchange rate between the sale/payment date and (if later) when
the proceeds can be converted into local currency, the proceeds that you receive
may be more or less than the market value of the Shares on the sale/payment date
(which is the amount relevant to determining your tax liability). You agree to
bear the risk of any currency fluctuation between the sale/payment date and the
date of conversion of the proceeds into local currency.
You further agree to comply with any other requirements that may be imposed by
the Company in the future to facilitate compliance with exchange control
requirements in China.
Foreign Asset/Account Reporting Information. PRC residents are required to
report to SAFE details of their foreign financial assets and liabilities, as
well as details of any economic transactions conducted with non-PRC residents,
either directly or through financial institutions.  Under these rules, you may
be subject to reporting obligations for the Shares or equity awards, including
Performance Share Units, acquired under the Plan and Plan-related transactions.
It is your responsibility to comply with this reporting obligation and you
should consult your personal advisor in this regard.
Colombia
Labor Law Policy and Acknowledgement. By accepting your award of Performance
Share Units, you acknowledge that pursuant to Article 128 of the Colombia Labor
Code, the Plan and related benefits do not constitute a component of “salary”
for any purposes.
Exchange Control Information. Investments in assets located outside of Colombia
(including Shares) are subject to registration with the Central Bank (Banco de
la República) if the aggregate value of such investments is US$500,000 or more
(as of December 31 of the applicable calendar year). Further, upon the sale of
any Shares that you have registered with the Central Bank, you must cancel the
registration by March 31 of the following year. You may be subject to fines if
you fail to cancel such registration.
Securities Law Information. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores) and therefore the Shares may not be offered to the public in
Colombia. Nothing in this document should be construed as the making of a public
offer of securities in Colombia.
Czech Republic
Exchange Control Information. The Czech National Bank may require you to fulfill
certain notification duties in relation to the Performance Share Units and the
opening and maintenance of a foreign account. However, because exchange control
regulations change frequently and without notice, you should consult your
personal legal advisor prior to the vesting of the Performance Share Units and
the sale of Shares to ensure compliance with current regulations. It is your
responsibility to comply with any applicable Czech exchange control laws.

Addendum-6



--------------------------------------------------------------------------------




Denmark
Stock Option Act. You acknowledge that you have received an Employer Statement
in Danish. Notwithstanding any provisions in the Agreement to the contrary, if
you are determined to be an “Employee,” as defined in section 2 of the Danish
Act on the Use of Rights to Purchase or Subscribe for Shares etc. in Employment
Relationships (the “Stock Option Act”), the treatment of the Performance Share
Units upon termination of employment shall be governed by the Stock Option Act.
However, if the provisions in the Agreement or the Plan governing the treatment
of the Performance Share Units upon termination of employment are more
favorable, the provisions of the Agreement or the Plan will govern.
Foreign Asset/Account Reporting Information. If you establish an account holding
Shares or an account holding cash outside Denmark, you must report the account
to the Danish Tax Administration. The form may be obtained from a local bank.
Please note that these obligations are separate from and in addition to the
obligations described below.
Securities/Tax Reporting Information. If you hold Shares acquired under the Plan
in a brokerage account with a broker or bank outside Denmark, you are required
to inform the Danish Tax Administration about the account. For this purpose, you
must file a Form V (Erklaering V) with the Danish Tax Administration. Both you
and the broker or bank must sign the Form V. By signing the Form V, the broker
or bank undertakes an obligation, without further request each year and not
later than February 1 of the year following the calendar year to which the
information relates, to forward information to the Danish Tax Administration
concerning the Shares in the account. In the event that the applicable broker or
bank with which the account is held does not wish to, or, pursuant to the laws
of the country in question, is not allowed to assume such obligation to report,
you acknowledge that you are solely responsible for providing certain details
regarding the foreign brokerage or bank account and any Shares acquired at
vesting and held in such account to the Danish Tax Administration as part of
your annual income tax return. By signing the Form V, you authorize the Danish
Tax Administration to examine the account. A sample of the Form V can be found
at the following website: www.skat.dk.
In addition, if you open a brokerage account (or a deposit account with a U.S.
bank), the brokerage account likely will be treated as a deposit account because
cash can be held in the account. Therefore, you likely must file a Form K
(Erklaering K) with the Danish Tax Administration. The Form K must be signed
both by you and by the applicable broker or bank where the account is held. By
signing the Form K, the broker/bank undertakes an obligation, without further
request each year and not later than February 1 of the year following the
calendar year to which the information relates, to forward information to the
Danish Tax Administration concerning the content of the account. In the event
that the applicable financial institution (broker or bank) with which the
account is held, does not wish to, or, pursuant to the laws of the country in
question, is not allowed to assume such obligation to report, you acknowledge
that you are solely responsible for providing certain details regarding the
foreign brokerage or bank account to the Danish Tax Administration as part of
your annual income tax return. By signing the Form K, you authorize the Danish
Tax Administration to examine the account. A sample of the Form K can be found
at the following website: www.skat.dk.
Egypt
Exchange Control Information. If you transfer funds into Egypt in connection
with the Performance Share Units, you are required to transfer the funds through
a registered bank in Egypt.
Estonia
There are no country-specific provisions.
Finland
There are no country-specific provisions.

Addendum-7



--------------------------------------------------------------------------------




France
Language Acknowledgement
En signant et renvoyant le présent document décrivant les termes et conditions
de votre attribution, vous confirmez ainsi avoir lu et compris les documents
relatifs á cette attribution (le Plan et ce Contrat d’Attribution) qui vous ont
été communiqués en langue anglaise.
By accepting your Performance Share Units, you confirm having read and
understood the documents relating to this grant (the Plan and this Agreement)
which were provided to you in English.
Foreign Asset/Account Reporting Information. If you hold Shares outside of
France or maintain a foreign bank account, (including accounts that were opened
and closed during the tax year), you are required to report such to the French
tax authorities when filing your annual tax return.  Failure to comply could
trigger significant penalties. Further, if you have a foreign account balance
exceeding €1,000,000, you may have additional monthly reporting obligations.
Germany
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported to the German Federal Bank. From September 2013, the German Federal
Bank no longer accepts reports in paper form and all reports must be filed
electronically. The electronic “General Statistics Reporting Portal”
(Allgemeines Meldeportal Statistik) can be accessed on the German Federal Bank’s
website: www.bundesbank.de.
In the event that you make or receive a payment in excess of this amount, you
are responsible for complying with applicable reporting requirements.
Greece
There are no country-specific provisions.
Hong Kong
Securities Law Information. Warning: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You are advised to exercise
caution in relation to the offer. If you are in any doubt about any of the
contents of the Agreement, including this Addendum, or the Plan, or any other
incidental communication materials, you should obtain independent professional
advice. The Performance Share Units and any Shares issued at vesting do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company or its subsidiaries. The Agreement, including
this Addendum, the Plan and other incidental communication materials have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. The Performance Share Units are intended only for the
personal use of each eligible employee of the Employer, the Company or any
subsidiary and may not be distributed to any other person.
Settlement of Performance Share Units and Sale of Shares. Notwithstanding any
terms or conditions of the Plan or the Agreement to the contrary, Performance
Share Units will be settled in Shares only, not cash. In addition,
notwithstanding any terms or conditions of the Plan or the Agreement to the
contrary, no Shares acquired under the Plan can be offered to the public or
otherwise disposed of prior to six months from the Award Date. Any Shares
received at vesting are accepted as a personal investment.
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).
Hungary
There are no country-specific provisions.

Addendum-8



--------------------------------------------------------------------------------




India
Exchange Control Information. You must repatriate all proceeds received from the
sale of Shares to India within 90 days of receipt and all proceeds from the
receipt of cash dividends with 180 days of receipt. You must maintain the
foreign inward remittance certificate received from the bank where the foreign
currency is deposited in the event that the Reserve Bank of India or the Company
or the Employer requests proof of repatriation. It is your responsibility to
comply with applicable exchange control laws in India.
Foreign Asset/Account Reporting Information. You are required to declare in your
annual tax return (a) any foreign assets held by you or (b) any foreign bank
accounts for which you have signing authority. Increased penalties for failing
to report these foreign assets/accounts have been introduced. You are
responsible for complying with this reporting obligation and is advised to
confer with your personal legal advisor in this regard.
Ireland
Acknowledgement of Nature of Plan and Performance Share Units.  This provision
supplements Section 13 of the Agreement:


In accepting this Agreement, you understand and agree that the benefits received
under the Plan will not be taken into account for any redundancy or unfair
dismissal claim.
Israel
Settlement of Performance Share Units and Sale of Shares. Upon the vesting of
the Performance Share Units, you agree to the immediate sale of any Shares to be
issued to you upon vesting and settlement of the Performance Share Units. You
further agree that the Company is authorized to instruct its designated broker
to assist with the mandatory sale of such Shares (on your behalf pursuant to
this authorization) and you expressly authorize the Company’s designated broker
to complete the sale of such Shares. You acknowledge that the Company’s
designated broker is under no obligation to arrange for the sale of the Shares
at any particular price. Upon the sale of the Shares, the Company agrees to pay
the cash proceeds from the sale of the Shares to you, less any brokerage fees or
commissions and subject to any obligation to satisfy Tax-Related Items. Due to
fluctuations in the Share price and/or applicable exchange rates between the
vesting date and (if later) the date on which the Shares are sold, the amount of
proceeds ultimately distributed to you may be more or less than the market value
of the Shares on the vesting date (which typically is the amount relevant to
determining your Tax-Related Items liability). You understand and agree that the
Company is not responsible for the amount of any loss you may incur and that the
Company assumes no liability for any fluctuations in the Share price and/or any
applicable exchange rate.
Italy
Data Privacy Notice. This section replaces Section 22 of the Agreement:
You understand that the Company and the Employer are the privacy representatives
of the Company in Italy and may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company or any
subsidiaries, details of all Performance Share Units or any other entitlement to
Shares awarded, canceled, vested, unvested or outstanding in your favor, and
that the Company and the Employer will process said data and other data lawfully
received from third parties (“Personal Data”) for the exclusive purpose of
managing and administering the Plan and complying with applicable laws,
regulations and Community legislation. You also understand that providing the
Company with Personal Data is mandatory for compliance with laws and is
necessary for the performance of the Plan and that your denial to provide
Personal Data would make it impossible for the Company to perform its
contractual obligations and may affect your ability to participate in the Plan.
You understand that Personal Data will not be publicized, but it may be
accessible by the Employer as the privacy representative of the Company and
within the Employer’s organization by its internal and external personnel in
charge of processing, and by Fidelity or any other data processor appointed by
the Company. The updated list of processors and of the subjects to which Data
are communicated will remain available upon request from the Employer.
Furthermore, Personal Data may be transferred to banks, other financial
institutions or brokers involved in the management and administration of the
Plan. You understand that Personal Data may also be transferred to the
independent

Addendum-9



--------------------------------------------------------------------------------




registered public accounting firm engaged by the Company, and also to the
legitimate addressees under applicable laws. You further understand that the
Company and its subsidiaries will transfer Personal Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and that the Company and its subsidiaries may
each further transfer Personal Data to third parties assisting the Company in
the implementation, administration and management of the Plan, including any
requisite transfer of Personal Data to Fidelity or other third party with whom
you may elect to deposit any Shares acquired under the Plan or any proceeds from
the sale of such Shares. Such recipients may receive, possess, use, retain and
transfer Personal Data in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan. You
understand that these recipients may be acting as controllers, processors or
persons in charge of processing, as the case may be, according to applicable
privacy laws, and that they may be located in or outside the European Economic
Area, such as in the United States or elsewhere, in countries that do not
provide an adequate level of data protection as intended under Italian privacy
law.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
You understand that Personal Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Personal Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to performance of law and contractual
obligations related to implementation, administration and management of the
Plan. You understand that, pursuant to section 7 of the Legislative Decree
no. 196/2003, you have the right at any moment to, including, but not limited
to, obtain confirmation that Personal Data exists or not, access, verify its
contents, origin and accuracy, delete, update, integrate, correct, block or
stop, for legitimate reason, the Personal Data processing. To exercise privacy
rights, you should contact the Employer. Furthermore, you are aware that
Personal Data will not be used for direct marketing purposes. In addition,
Personal Data provided can be reviewed and questions or complaints can be
addressed by contacting your human resources department.
Plan Document Acknowledgment. By accepting the Performance Share Units, you
acknowledge that you have received a copy of the Plan, reviewed the Plan, the
Agreement and this Addendum in their entirety and fully understand and accept
all provisions of the Plan, the Agreement and this Addendum.
In addition, you further acknowledge that you have read and specifically and
expressly approve without limitation the following clauses in the Agreement:
Section 9 (Responsibility for Taxes); Section 13 (Acknowledgement of Nature of
Plan and Performance Share Units); Section 14 (No Advice Regarding Grant);
Section 15 (Right to Continued Employment); Section 17 (Deemed Acceptance);
Section 19 (Severability and Validity); Section 20 (Governing Law, Jurisdiction
and Venue); Section 22 (Data Privacy, as replaced by the above provision in this
Addendum); Section 23 (Electronic Delivery and Acceptance); Section 24 (Insider
Trading/Market Abuse Laws); Section 25 (Language); Section 26 (Compliance with
Laws and Regulations); Section 27 (Entire Agreement and No Oral Modification or
Waiver); Section 28 (Addendum); Section 29 (Foreign Asset/Account Reporting
Requirements and Exchange Controls); and Section 30 (Imposition of Other
Requirements).
Foreign Asset/Account Reporting Information. If you are an Italian resident who,
at any time during the fiscal year, holds foreign financial assets (including
cash and Shares) which may generate income taxable in Italy, you are required to
report these assets on your annual tax return for the year during which the
assets are held, or on a special form if no tax return is due. These reporting
obligations also apply if you are the beneficial owner of foreign financial
assets under Italian money laundering provisions.

Addendum-10



--------------------------------------------------------------------------------




Tax Information. Italian residents may be subject to tax on the value of
financial assets held outside of Italy. The taxable amount will be the fair
market value of the financial assets, assessed at the end of the calendar year.
For the purposes of the market value assessment, the documentation issued by the
Plan broker may be used. If you are subject to this foreign financial assets
tax, you will need to report the value of your financial assets held abroad in
your annual tax return. You are advised to consult your personal legal advisor
for additional information about the foreign financial assets tax.
Japan
Foreign Asset/Account Reporting Information. If you are a resident of Japan or a
foreign national who has established permanent residency in Japan, you will be
required to report details of any assets (including any Shares acquired under
the Plan) held outside of Japan as of December 31st of each year, to the extent
such assets have a total net fair market value exceeding ¥50,000,000. Such
report will be due by March 15th of the following year. You should consult with
your personal tax advisor as to whether the reporting obligation applies to you
and whether you will be required to report details of any outstanding
Performance Share Units or Shares held by you in the report.
Korea
Exchange Control Information. Korean residents who realize US$500,000 or more
from the sale of Shares or receipt of dividends in a single transaction are
required to repatriate the proceeds to Korea within three years of receipt.
Foreign Asset/Account Reporting Information. You will be required to declare all
foreign accounts (i.e., non-Korean bank accounts, brokerage accounts, etc.) to
the Korean tax authorities and file a report if the monthly balance of such
accounts exceeds a certain limit (currently KRW 1 billion or an equivalent
amount in foreign currency). You should consult with your personal tax advisor
on how to value foreign accounts for purposes of this reporting requirement and
whether you are required to file a report with respect to such account.
Kuwait
Securities Law Notification. This Plan does not constitute the marketing or
offering of securities in Kuwait pursuant to Law No. 7 of 2010 (establishing the
Capital Markets Authority) and its implementing regulations.  Offerings under
the Plan are being made only to eligible employees of your Employer or the
Company or any other subsidiary or affiliate of the Company.
Luxembourg
There are no country-specific provisions.
Mexico
Labor Law Policy and Acknowledgment. By accepting this Award, you expressly
recognize that the Company, with offices at 345 Park Avenue, New York, New York
10154, U.S.A., is solely responsible for the administration of the Plan and that
your participation in the Plan and acquisition of shares does not constitute an
employment relationship between you and the Company since you are participating
in the Plan on a wholly commercial basis and your sole employer is Bristol-Myers
Squibb Company in Mexico (“BMS-Mexico”), not the Company in the United States.
Based on the foregoing, you expressly recognize that the Plan and the benefits
that you may derive from participation in the Plan do not establish any rights
between you and your employer, BMS-Mexico, and do not form part of the
employment conditions and/or benefits provided by BMS-Mexico and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.
You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.

Addendum-11



--------------------------------------------------------------------------------




Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to the Company, its subsidiaries,
affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.
Política Laboral y Reconocimiento/Aceptación. Aceptando este Premio, el
participante reconoce que la Compañía, with offices at 345 Park Avenue, New
York, New York 10154, U.S.A., es el único responsable de la administración del
Plan y que la participación del Participante en el mismo y la adquisicion de
acciones no constituye de ninguna manera una relación laboral entre el
Participante y la Compañía, toda vez que la participación del participante en el
Plan deriva únicamente de una relación comercial con la Compañía, reconociendo
expresamente que el único empleador del participante lo es Bristol-Myers Squibb
Company en Mexico (“BMS-Mexico”), no es la Compañía en los Estados Unidos.
Derivado de lo anterior, el participante expresamente reconoce que el Plan y los
beneficios que pudieran derivar del mismo no establecen ningún derecho entre el
participante y su empleador, BMS-México, y no forman parte de las condiciones
laborales y/o prestaciones otorgadas por BMS-México, y expresamente el
participante reconoce que cualquier modificación el Plan o la terminación del
mismo de manera alguna podrá ser interpretada como una modificación de los
condiciones de trabajo del participante.
Asimismo, el participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía. Se reserva el derecho absoluto para modificar y/o terminar la
participación del participante en cualquier momento, sin ninguna responsabilidad
para el participante.
Finalmente, el participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de la Compañía, por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el participante otorga un
amplio y total finiquito a la Compañía, sus entidades relacionadas, afiliadas,
sucursales, oficinas de representación, sus accionistas, directores, agentes y
representantes legales con respecto a cualquier demanda que pudiera surgir.
Netherlands
Securities Law Information. Attention! This investment falls outside AFM
supervision. No prospectus required for this activity.
Norway
There are no country-specific provisions.
Oman
Securities Law Notification. This Plan does not constitute the marketing or
offering of securities in Oman and consequently has not been registered or
approved by the Central Bank of Oman, the Omani Ministry of Commerce and
Industry, the Omani Capital Market Authority or any other authority in the
Sultanate of Oman.  Offerings under the Plan are being made only to eligible
employees of your Employer or the Company or any other subsidiary, affiliate or
joint venture of the Company.
Peru
Securities Law Information. The grant of Performance Share Units is considered a
private offering in Peru; therefore, it is not subject to registration.
Labor Law Acknowledgement. The following provision supplements Section 13 of the
Agreement:
In accepting the Award of Performance Share Units pursuant to this Agreement,
you acknowledge that the Performance Share Units are being granted ex gratia to
you with the purpose of rewarding you.

Addendum-12



--------------------------------------------------------------------------------




Poland
Foreign Asset/Account Reporting Information. Polish residents holding foreign
securities (including Shares) and maintaining accounts abroad must report
information to the National Bank of Poland. Specifically, if the aggregate value
of shares and cash held in such foreign accounts exceeds PLN 7 million, Polish
residents must file reports on the transactions and balances of the accounts on
a quarterly basis on special forms that are available on the website of the
National Bank of Poland.
Exchange Control Information. Polish residents are required to transfer funds
(i.e., in connection with the sale of Shares) through a bank account in Poland
if the transferred amount in any single transaction exceeds a specified
threshold (currently €15,000). If you are a Polish resident, you must also
retain all documents connected with any foreign exchange transactions you engage
in for a period of five years, as measured from the end of the year in which
such transaction occurred.
You should consult with your personal legal advisor to determine what you must
do to fulfill any applicable reporting/exchange control duties.
Portugal
Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.
Conhecimento da Lingua. Você expressamente declara ter pleno conhecimento do
idioma inglês e ter lido, entendido e totalmente aceito e concordou com os
termos e condições estabelecidas no plano e no acordo.
Puerto Rico
There are no country-specific provisions.
Romania
Exchange Control Information. Any transfer of funds exceeding €15,000 (whether
via one transaction or several transactions that appear to be linked to each
other) must be reported to the National Office for Prevention and Control of
Money Laundering on specific forms by the relevant bank or financial
institution. If you deposit the proceeds from the sale of your Shares in a bank
account in Romania, you may have to provide the Romanian bank through which the
operations are effected with appropriate documentation regarding the receipt of
the income. You should consult with a personal legal advisor to determine
whether you will be required to submit such documentation to the Romanian bank.
Russia
Exchange Control Information. You acknowledge that you must repatriate the
proceeds from the sale of Shares within a reasonably short time of receipt. Such
amounts must be initially credited to you through a foreign currency account
opened in your name at an authorized bank in Russia. After the funds are
initially received in Russia, they may be further remitted to foreign banks
subject to the following limitations: (i) the foreign account may be opened only
for individuals; (ii) the foreign account may not be used for business
activities; and (iii) you must give notice to the Russian tax authorities about
the opening/closing of each foreign account within one month of the account
opening/closing. Cash dividends (but not dividend equivalents) and cash income
received from the transfer of funds and/or Shares into the fiduciary/trust
management of a non-resident do not need to be remitted to your bank account in
Russia but instead can be remitted directly to a foreign individual bank account
(in Organisation for Economic Cooperation and Development (“OECD”) and Financial
Action Task Force (“FATF”) countries). As from January 1, 2018, cash proceeds
from the sale of Shares listed on the Russian stock exchange or a foreign
exchange on the legally approved list, currently including the New York Stock
Exchange, also can be paid directly to your foreign bank account opened with a
bank located in an OECD or FATF country.
You should consult your personal advisor before selling any Shares acquired
under the Plan and remitting any sale proceeds to Russia, as significant
penalties may apply in the case of non-compliance with exchange control
requirement and exchange control requirements are subject to change at any time,
often without notice.

Addendum-13



--------------------------------------------------------------------------------




Foreign Asset/Account Reporting Information. Russian residents are required to
notify the Russian tax authorities within one month of opening or closing a
foreign bank account, or of changing any account details. Effective as of
January 1, 2015, Russian residents also will be required to annually file with
the Russian tax authorities reports of the transactions in his or her foreign
bank accounts. According to draft regulations implementing this law, the first
annual report on an approved form for the reporting year 2015 should be due on
or before June 1, 2016. The tax authorities can require any supporting documents
related to transactions in your foreign bank account.
Securities Law Information. These materials do not constitute advertising or an
offering of securities in Russia nor do they constitute placement of the Shares
in Russia. Any Shares issued pursuant to the Performance Share Units shall be
delivered to you through a brokerage account in the U.S. You may hold Shares in
your brokerage account in the U.S.; however, in no event will Shares issued to
you and/or Share certificates or other instruments be delivered to you in
Russia. The issuance of Shares pursuant to the Performance Share Units described
herein has not and will not be registered in Russia and hence, the Shares
described herein may not be admitted or used for offering, placement or public
circulation in Russia.
U.S. Transaction. You are not permitted to make any public advertising or
announcements regarding the Performance Share Units or Shares in Russia, or
promote these shares to other Russian legal entities or individuals, and you are
not permitted to sell or otherwise dispose of Shares directly to other Russian
legal entities or individuals. You are permitted to sell Shares only on the New
York Stock Exchange and only through a U.S. broker.
Data Privacy Consent. This section replaces Section 22 of the Agreement:
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
You understand that the Company, any subsidiary and/or the Employer may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all Performance Share
Units or any other entitlement to shares awarded, canceled, vested, unvested or
outstanding in your favor (“Data”), for the purpose of implementing,
administering and managing the Plan.
You understand that Data may be transferred to Fidelity, or such other stock
plan service provider as may be selected by the Company in the future, which
assists in the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient's country (e.g. the United States) may have
different data privacy laws and protections than your country. In this case,
appropriate safeguards will be taken by the Company to ensure that your Data is
processed with an adequate level of protection and in compliance with applicable
local laws and regulation (especially through contractual clauses like European
Model Clauses for European countries).  You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting the International
Compensation and Benefits Group. You authorize the Company, Fidelity and other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the Shares received upon vesting of
the Performance Share Units may be deposited. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case and without cost, by
contacting in writing the International Compensation and Benefits Group.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service and career with the Employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
your consent is that the Company would not be able to grant you Performance
Share Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact the International Compensation and Benefits Group.

Addendum-14



--------------------------------------------------------------------------------




Labor Law Information. You acknowledge that if you continue to hold Shares
acquired under the Plan after an involuntary termination of your employment, you
may not be eligible to receive unemployment benefits in Russia.
Anti-Corruption Information. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company). Accordingly, you should inform the Company if you are covered by these
laws because you should not hold Shares acquired under the Plan.
Saudi Arabia
Securities Law Information. This document may not be distributed in the Kingdom
except to such persons as are permitted under the Offers of Securities
Regulations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document you
should consult an authorized financial advisor.
Singapore
Restrictions on Sale and Transferability. You hereby agrees that any Shares
acquired pursuant to the Performance Share Units will not be offered for sale in
Singapore prior to the six-month anniversary of the Award Date, unless such sale
or offer is made pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chap. 289, 2006 Ed.) (“SFA”).
Securities Law Information. The grant of Performance Share Units is being made
in reliance of section 273(1)(f) of the SFA for which it is exempt from the
prospectus and registration requirements under the SFA and is not made to you
with a view to the Performance Share Units being subsequently offered for sale
to any other party. The Plan has not been lodged or registered as a prospectus
with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Requirement. If you are the
Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of a Singapore company, you are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify the Singapore company in writing when you receive an
interest (e.g., Performance Share Units, Shares) in the Company or any related
companies. In addition, you must notify the Singapore company when you sell
shares of the Company or any related company (including when you sell Shares
acquired pursuant to your Performance Share Units). These notifications must be
made within two business days of acquiring or disposing of any interest in the
Company or any related company. In addition, a notification must be made of your
interests in the Company or any related company within two business days of
becoming the CEO or a director.
South Africa
Responsibility for Taxes. The following provision supplements Section 9
(Responsibility for Taxes) of this Agreement:
You are required to immediately notify the Employer of the amount of any gain
realized at vesting of the Performance Share Units. If you fail to advise the
Employer of such gain, you may be liable for a fine.
Exchange Control Information. You are solely responsible for complying with
applicable South African exchange control regulations, and neither the Company
nor the Employer will be liable for any fines or penalties resulting from
failure to comply with applicable laws. In particular, if you are a resident for
exchange control purposes, you are required to obtain approval from the South
African Reserve Bank for payments (including payment of proceeds from the sale
of Shares) that you receive into accounts based outside of South Africa (e.g., a
U.S. brokerage account). Because the exchange control regulations change
frequently and without notice, you should consult your legal advisor prior to
the acquisition or sale of Shares under the Plan to ensure compliance with
current regulations.

Addendum-15



--------------------------------------------------------------------------------




Spain
Exchange Control Information. If you acquire Shares issued pursuant to the
Performance Share Units and wish to import the ownership title of such shares
(i.e., share certificates) into Spain, you must declare the importation of such
securities to the Spanish Direccion General de Política Comercial y de
Inversiones Extranjeras (the “DGPCIE”). Generally, the declaration must be made
in January for Shares acquired or sold during (or owned as of December 31 of)
the prior year; however, if the value of shares acquired or sold exceeds the
applicable threshold (currently €1,502,530) (or you hold 10% or more of the
share capital of the Company or such other amount that would entitle you to join
the Company’s board of directors), the declaration must be filed within one
month of the acquisition or sale, as applicable. In addition, you also must file
a declaration of ownership of foreign securities with the Directorate of Foreign
Transactions each January.
When receiving foreign currency payments derived pursuant to the Performance
Share Units (e.g., proceeds from the sale of Shares), you must inform the
financial institution receiving the payment of the basis upon which such payment
is made if the payment exceeds €50,000. Upon request, you will need to provide
the institution with the following information: your name, address, and fiscal
identification number; the name and corporate domicile of the Company; the
amount of the payment; the currency used; the country of origin; the reasons for
the payment; and any additional information required.
Foreign Asset/Account Reporting Information. You are required to electronically
declare to the Bank of Spain any security accounts (including brokerage accounts
held abroad), as well as the security (including Shares acquired at vesting of
Performance Share Units) held in such accounts and any transactions carried out
with non-residents if the value of the transactions for all such accounts during
the prior year for the balances in such accounts as of December 31 of the prior
year exceeds €1,000,000. If neither the total balances nor total transactions
with non-residents during the relevant period exceed €50,000,000 a summarized
form declaration may be used. More frequent reporting is required if such
transaction value or account balance exceeds €100,000,000.
In addition, to the extent you hold Shares and/or have bank accounts outside of
Spain with a value in excess of €50,000 (for each type of asset) as of
December 31, you will be required to report information on such assets on your
tax return for such year. After such Shares and/or accounts are initially
reported, the reporting obligation will apply for subsequent years only if the
value or any previously reported Shares or accounts increases by more than
€20,000 as of each subsequent December 31.
Labor Law Acknowledgment. This provision supplements Sections 6 and 13 of the
Agreement:
By accepting the Performance Share Units, you consent to participation in the
Plan and acknowledge that you have received a copy of the Plan document.
You understand and agree that, as a condition of the grant of the Performance
Share Units, except as provided for in Section 2 of the Agreement, your
termination of employment for any reason (including for the reasons listed
below) will automatically result in the forfeiture of any Performance Share
Units that have not vested on the date of your termination.
In particular, you understand and agree that, unless otherwise provided in the
Agreement, the Performance Share Units will be forfeited without entitlement to
the underlying Shares or to any amount as indemnification in the event of a
termination of your employment prior to vesting by reason of, including, but not
limited to: resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without good cause (i.e.,
subject to a “despido improcedente”), individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.
Furthermore, you understand that the Company has unilaterally, gratuitously and
discretionally decided to grant Performance Share Units under the Plan to
individuals who may be employees of the Company or a subsidiary. The decision is
a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any subsidiary on an ongoing basis, other than as expressly set forth in the
Agreement. Consequently, you understand that the Performance Share Units are
granted on the assumption and condition that the Performance Share Units and the
Shares underlying the Performance Share Units shall not become a part of any
employment or service contract (either with the Company, the Employer or any
subsidiary) and shall not be considered a mandatory benefit, salary for any

Addendum-16



--------------------------------------------------------------------------------




purposes (including severance compensation) or any other right whatsoever. In
addition, you understand that the Performance Share Units would not be granted
to you but for the assumptions and conditions referred to above; thus, you
acknowledge and freely accept that, should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
award of Performance Share Units shall be null and void.
Securities Law Information. The Performance Share Units and the Shares described
in the Agreement and this Addendum do not qualify under Spanish regulations as
securities. No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Agreement
(including this Addendum) has not been nor will it be registered with the
Comisión Nacional del Mercado de Valores, and does not constitute a public
offering prospectus.
Sweden
There are no country-specific provisions.
Switzerland
Securities Law Information. The Performance Share Units are not intended to be
publicly offered in or from Switzerland. Because the offer of Performance Share
Units is considered a private offering, it is not subject to registration in
Switzerland. Neither this document nor any other materials relating to the
Performance Share Units constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the Performance Share Units may be
publicly distributed nor otherwise made publicly available in Switzerland.
Taiwan
Securities Law Information. The offer of participation in the Plan is available
only for employees of the Company and its subsidiaries. The offer of
participation in the Plan is not a public offer of securities by a Taiwanese
company.
Exchange Control Information. You may remit foreign currency (including proceeds
from the sale of Shares) into or out of Taiwan up to US$5,000,000 per year
without special permission. If the transaction amount is TWD500,000 or more in a
single transaction, you must submit a Foreign Exchange Transaction Form to the
remitting bank and provide supporting documentation to the satisfaction of the
remitting bank.
Thailand
Exchange Control Information. If the proceeds from the sale of Shares or receipt
of dividends are equal to or greater than US$50,000 or more in a single
transaction, you must repatriate the proceeds to Thailand immediately upon
receipt and convert the funds to Thai Baht or deposit the proceeds in a foreign
currency deposit account maintained by a bank in Thailand within 360 days of
remitting the proceeds to Thailand. In addition you must report the inward
remittance to the Bank of Thailand on a foreign exchange transaction form. If
you fail to comply with these obligations, you may be subject to penalties
assessed by the Bank of Thailand. Because exchange control regulations change
frequently and without notice, you should consult your personal advisor before
selling Shares to ensure compliance with current regulations. You are
responsible for ensuring compliance with all exchange control laws in Thailand,
and neither the Company nor any of its subsidiaries will be liable for any fines
or penalties resulting from your failure to comply with applicable laws.
Tunisia
Securities Law Information. All proceeds from the sale of Shares or the receipt
of dividends must be repatriated to Tunisia. You should consult your personal
advisor before taking action with respect to remittance of proceeds into
Tunisia. You may be required to obtain prior authorization from the Central Bank
of Tunisia ("CBT") for the acquisition of Shares under the Plan. Because you do
not pay anything for the Performance Share Units or the underlying Shares, the
application of this requirement to the Performance Share Units is unclear. For
this reason, you should consult your personal legal advisor prior to vesting and
settlement or, at the latest, prior to repatriation of any proceeds back to
Tunisia at which time you may also be able to apply for any necessary
authorization from the CBT. You are responsible for ensuring compliance with all
exchange control laws in Tunisia. In addition, if you hold assets abroad in
excess of a certain amount, you must report the assets to the CBT.

Addendum-17



--------------------------------------------------------------------------------




Turkey
Securities Law Information. Under Turkish law, you are not permitted to sell
Shares acquired under the Plan in Turkey. The Shares are currently traded on the
New York Stock Exchange, which is located outside of Turkey, under the ticker
symbol “BMY” and the Shares may be sold through this exchange.
Exchange Control Information. In certain circumstances, Turkish residents are
permitted to sell shares traded on a non-Turkish stock exchange only through a
financial intermediary licensed in Turkey and should be reported to the Turkish
Capital Markets Board. Therefore, you may be required to appoint a Turkish
broker to assist with the sale of Shares acquired under the Plan. You should
consult your personal legal advisor before selling any Shares acquired under the
Plan to confirm the applicability of this requirement.
United Arab Emirates
Securities Law Information. The Plan is only being offered to qualified
employees and is in the nature of providing equity incentives to employees of
the Company or its subsidiary or affiliate in the UAE. Any documents related to
the Plan, including the Plan, Plan prospectus and other grant documents (“Plan
Documents”), are intended for distribution only to such employees and must not
be delivered to, or relied on by, any other person. Prospective purchasers of
the securities offered should conduct their own due diligence on the securities.
If you do not understand the contents of the Plan Documents, you should consult
an authorized financial adviser.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Plan Documents nor taken steps to verify the
information set out in them, and thus, are not responsible for such documents.
The securities to which this summary relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities.
United Kingdom
Responsibility for Taxes. This provision supplements Section 9 of the Agreement:
You agree that, if you do not pay or the Employer or the Company does not
withhold from you the full amount of income tax due in connection with the
Performance Share Units within 90 days after the end of the U.K. year in which
the taxable event occurs, or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), then the
amount of income tax that should have been withheld shall constitute a loan owed
by you to the Employer, effective or the Due Date. You agree that the loan will
bear interest at Her Majesty’s Revenue & Customs’ (“HMRC”) official rate and
will be immediately due and repayable by you, and the Company and/or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 9 of the Agreement.
Notwithstanding the foregoing, if you are a director or executive officer (as
within the meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934,
as amended), the terms of the immediately foregoing provision will not apply. In
the event that you are a director or executive officer and the income tax that
is due is not collected from or paid by you by the Due Date, the amount of any
uncollected income tax may constitute a benefit to you on which additional
income tax and national insurance contributions may be payable. You may be
responsible for reporting and paying any income tax due on this additional
benefit directly to the HMRC under the self-assessment regime and for
reimbursing the Company or the Employer (as appropriate) for the value of any
employee national insurance contributions due on this additional benefit, which
the Company or the Employer may recover from you by any of the means referred to
in Section 9 of the Agreement.

Addendum-18



--------------------------------------------------------------------------------




Venezuela
Securities Law Information. The Performance Share Units granted under the Plan
and the Shares issued under the Plan are offered as a personal, private,
exclusive transaction and are not subject to Venezuelan securities regulations.
Exchange Control Information. Exchange control restrictions may limit the
ability to remit funds out of Venezuela in order to receive Shares upon vesting
of the Performance Share Units, or remit funds into Venezuela following the sale
of Shares acquired upon vesting of the Performance Share Units. The Company
reserves the right to restrict settlement of the Performance Share Units or to
amend or cancel the Performance Share Units at any time in order to comply with
applicable exchange control laws in Venezuela. Any Shares acquired under the
Plan are intended to be an investment rather than for the resale and conversion
of the shares into foreign currency. You are responsible for complying with
exchange control laws in Venezuela and neither the Company nor the Employer will
be liable for any fines or penalties resulting from your failure to comply with
applicable laws. Because exchange control laws and regulations change frequently
and without notice, you should consult with your personal legal advisor before
accepting the Performance Share Units and before selling any Shares acquired
upon vesting of the Performance Share Units to ensure compliance with current
regulations.



Addendum-19

